EXHIBIT 10.1

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of October 8, 2013 by and among Arrowhead Research Corporation, a Delaware
corporation (the “Company”), and the purchasers listed on Schedule I hereto
(each a “Purchaser” and together the “Purchasers”). Certain terms used and not
otherwise defined in the text of this Agreement are defined in Section 11
hereof.

RECITALS

WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and/or Rule 506 of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “Commission”) under the
Securities Act;

WHEREAS, the Company desires to sell to the Purchasers, and the Purchasers
desire to purchase from the Company (i) shares of common stock, $0.001 par value
per share (the “Common Stock”) and (ii) shares of Preferred Stock, each in
accordance with the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants herein contained, the parties hereto
hereby agree as follows:

1. Authorization of Shares. The Company has authorized the issuance and sale of
Common Stock and Preferred Stock for an aggregate purchase price of up to
$64,000,000. The shares of Common Stock issuable at Closing are referred to
herein as the “Common Shares” and the shares of Preferred Stock issuable at
Closing are referred to herein as the “Preferred Shares”. The shares of Common
Stock into which the Preferred Stock is convertible are referred to herein as
the “Underlying Shares” and, together with the Common Shares and the Preferred
Shares, as the “Shares”.

2. Sale and Purchase of the Shares. Upon the terms and subject to the conditions
herein contained, the Company agrees to sell to each Purchaser, and each
Purchaser agrees to purchase from the Company, at the Closing (as defined in
Section 3): (i) that number of Common Shares set forth opposite such Purchaser’s
name on Schedule I hereto for the purchase price set forth opposite such
Purchasers name, which amount represents the number of Common Shares purchased
by such Purchaser multiplied by the price per Common Share of $5.86 and
(ii) that number of Preferred Shares set forth opposite such Purchaser’s name on
Schedule I hereto for the purchase price set forth opposite such Purchasers
name, which amount represents the number of Preferred Shares purchased by such
Purchaser multiplied by the Stated Value (as defined herein) The aggregate price
paid by all Purchasers, as set forth on Schedule I, shall be referred to as the
“Total Purchase Price.” At or prior to the Closing, each Purchaser will pay the
aggregate purchase price set forth opposite such Purchaser’s name on Schedule I
under the column “Total Purchase Price” by wire transfer of immediately
available funds in accordance with wire instructions provided by the Company to
the Purchasers prior to the Closing. On or

 

-1-



--------------------------------------------------------------------------------

before the Closing, the Company will instruct its transfer agent to deliver
stock certificates to the Purchasers representing the Common Shares and the
Preferred Shares set forth on Schedule I against delivery of the Total Purchase
Price. The foregoing notwithstanding, if the Purchaser has indicated to the
Company at the time of execution of this Agreement a need to settle “delivery
versus payment”, the Company shall deliver to such Purchaser or such Purchaser’s
designated custodian the original stock certificates on or prior to the Closing
and, upon receipt the Purchaser shall wire the Total Purchase Price as provided
in the third sentence of this Section 2.

3. Closing. Subject to the satisfaction of the closing conditions set forth in
Section 7, the closing (the “Closing”), with respect to the transaction
contemplated in Section 2 hereof, shall take place at 10:00 a.m. at the offices
of Ropes & Gray LLP, Three Embarcadero Center, San Francisco, California on
October 11, 2013 or at such other time and place as the Company and Purchasers
may agree, including remotely via the exchange of documents and signatures (the
“Closing Date”).

4. Representations and Warranties of the Purchasers. Each Purchaser, severally
but not jointly, represents and warrants to the Company that the statements
contained in this Section 4 are true and complete as of the date of this
Agreement and will be true and complete as of the date of the Closing:

4.1. Validity. The execution, delivery and performance of this Agreement and the
other instruments referred to herein, in each case to which the Purchaser is a
party, and the consummation by the Purchaser of the transactions contemplated
hereby, have been duly authorized by all necessary corporate, partnership,
limited liability or similar actions, as applicable, on the part of such
Purchaser. This Agreement has been duly executed and delivered by the Purchaser,
and the other instruments referred to herein to which it is a party will be duly
executed and delivered by the Purchaser, and each such agreement and other
instruments constitutes or will constitute a valid and binding obligation of the
Purchaser, enforceable against it in accordance with its terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies.

4.2. Brokers. There is no broker, investment banker, financial advisor, finder
or other Person which has been retained by or is authorized to act on behalf of
the Purchaser who might be entitled to any fee or commission for which the
Company will be liable in connection with the execution of this Agreement and
the consummation of the transactions contemplated hereby.

4.3. Investment Representations and Warranties. The Purchaser understands and
agrees that the offering and sale of the Shares has not been registered under
the Securities Act or any applicable state securities laws and is being made in
reliance upon federal and state exemptions for transactions not involving a
public offering which depend upon, among other things, the bona fide nature of
the investment intent and the accuracy of the Purchaser’s representations as
expressed herein.

 

-2-



--------------------------------------------------------------------------------

4.4. Investor Questionnaire. In connection with the filing of a Registration
Statement, the Company may require the Purchaser to furnish to the Company such
information regarding the Purchaser and the Registrable Securities, as the
Company may reasonably request in writing and as shall reasonably be required in
connection with the filing of the Registration Statement. At least five
(5) Business Days prior to the first anticipated filing date of such
Registration Statement, the Company shall notify the Purchaser of any
information the Company requests from the Purchaser.

4.5. Acquisition for Own Account. The Purchaser is acquiring the Shares for its
own account for investment and not with a view toward distribution in a manner
which would violate the Securities Act or any applicable state securities laws.

4.6. Ability to Protect Its Own Interests and Bear Economic Risks. The
Purchaser, by reason of the business and financial experience of its management,
has the capacity to protect its own interests in connection with the
transactions contemplated by this Agreement and is capable of evaluating the
merits and risks of the investment in the Shares. The Purchaser is able to bear
the economic risk of an investment in the Shares and is able to sustain a loss
of all of its investment in the Shares without economic hardship, if such a loss
should occur.

4.7. Accredited Investor. The Purchaser is an “accredited investor” as that term
is defined in Regulation D promulgated under the Securities Act.

4.8. Access to Information. The Purchaser has been given access to Company
documents, records, and other information, and has had adequate opportunity to
ask questions of, and receive answers from, the Company’s officers, employees,
agents, accountants, and representatives concerning the Company’s business,
operations, financial condition, assets, liabilities, and all other matters
relevant to its investment in the Shares. Purchaser understands that an
investment in the Shares bears significant risk and represents that it has
reviewed the SEC Reports, which serve to qualify certain of the Company
representations set forth below.

4.9. Restricted Shares.

(a) The Purchaser understands that the Shares will be characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a private placement under Section 4(a)(2) of
the Securities Act and that under such laws and applicable regulations such
Shares may be resold without registration under the Securities Act only in
certain limited circumstances.

(b) The Purchaser acknowledges that the Shares must be held indefinitely unless
subsequently registered under the Securities Act and under applicable state
securities laws or an exemption from such registration is available. The
Purchaser understands that the Company is under no obligation to register the
Shares, except as provided in this Agreement.

(c) The Purchaser is aware of the provisions of Rule 144 under the Securities
Act which permits limited resales of securities purchased in a private
placement.

 

-3-



--------------------------------------------------------------------------------

4.10. Tax Advisors. The Purchaser has had the opportunity to review with the
Purchaser’s own tax advisors the federal, state and local tax consequences of
this investment, where applicable, and the transactions contemplated by this
Agreement. The Purchaser is relying solely on the Purchaser’s own determination
as to tax consequences or the advice of such tax advisors and not on any
statements or representations of the Company or any of its agents and
understands that the Purchaser (and not the Company or the Placement Agents)
shall be responsible for the Purchaser’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Agreement.

4.11. Short Sales. Between the time the Purchaser learned about the offering
contemplated by this Agreement and the public announcement of the offering, the
Purchaser has not engaged in any short sales or similar transactions with
respect to the Common Stock, nor has the Purchaser, directly or indirectly,
caused any Person to engage in any short sales or similar transactions with
respect to the Common Stock. The Purchaser shall not engage in any short sales
involving the Common Shares in violation of the Securities Act. Notwithstanding
the foregoing, in the case of a Purchaser that is a multi-managed investment
vehicle whereby separate portfolio managers manage separate portions of such
Purchaser’s assets and the portfolio managers have no direct knowledge of the
investment decisions made by the portfolio managers managing other portions of
such Purchaser’s assets, the representation set forth above shall apply only
with respect to the portion of assets managed by the portfolio managers that
have knowledge about the financing transaction contemplated by this Agreement.

4.12. No General Solicitation and Advertising. The Purchaser represents and
acknowledges that is has not been solicited to offer to purchase or to purchase
any Shares by means of any general solicitation or advertising within the
meaning of Regulation D under the Securities Act.

4.13. Rule 506(d) Representation. The Purchaser represents that it is not a
person of the type described in Section 506(d) of Regulation D under the
Securities Act that would disqualify the Company from engaging in a transaction
pursuant to Section 506 of Regulation D under the Securities Act.

4.14. Non-Reliance. The Purchaser (a) has not relied on any information or
advice furnished by or on behalf of any PlacementAgent in connection with the
transactions contemplated hereby; (b) acknowledges that no Placement Agent has
made any representations and warranties with respect to the Company or the
transactions contemplated hereby; and (c) will not rely on any statements made
by Placement Agent, orally or in writing, to the contrary. The Purchaser further
represents acknowledges that no Placement Agent will be responsible for the
ultimate success of its investment in the Company. To the fullest extent
permitted by law, the Purchaser releases each Placement Agent and its employees,
officers and affiliates from any liability with respect to the Purchaser’s
participation in the transactions contemplated hereby. The Purchaser hereby
represents and acknowledges that nothing herein or in the Transaction Documents
creates any fiduciary or agency relationship between the Purchaser and any
Placement Agent, and the Purchaser hereby disclaims any such relationship and
all claims, if any, based thereon.

 

-4-



--------------------------------------------------------------------------------

4.15. Disclosure Acknowledgement. The Purchaser hereby acknowledge as follows:
As previously disclosed in filings made pursuant to the Exchange Act its parent
company, Piper Jaffray Companies, on April 28, 2003, without admitting or
denying the allegations, U.S. Bancorp Piper Jaffray Inc., the predecessor to
Piper Jaffray & Co. (“Piper Jaffray”), along with nine (subsequently, 11) other
U.S. investment banks, reached a final settlement of a complaint filed by the
Commission in U.S. District Court for the Southern District of New York, which
included charges that Piper Jaffray violated a number of different NASD (now,
FINRA) and NYSE rules with respect to certain of its research practices, as well
as a charge that Piper Jaffray violated Section 17(b) of the Securities Act
Piper Jaffray reached this final settlement with the SEC at the same time that
it reached similar settlements with the NASD, NYSE and state securities
regulators concerning allegations similar to those that comprised the essence of
the Commission complaint. As part of the settlement, Piper Jaffray became
subject to a final judgment entered in the U.S. District Court ordering it to
comply with the terms of the settlement and enjoining it from violating certain
securities laws and NASD and NYSE rules in the future. On October 31, 2003, the
U.S. District Court approved and entered the final judgment in the Commission
action. In addition to the settlement with the SEC, Piper Jaffray entered into
settlements with respect to the same allegations with the NYSE, the NASD, and
the fifty states, again, without admitting or denying such allegations. These
settlements with the fifty states were evidenced by consent orders that were
formally entered into beginning in August 2003 and ending in March 2005.

5. Representations and Warranties by the Company. The Company represents and
warrants to the Purchasers that the statements contained in this Section 5 are
true and complete as of the date of this Agreement and will be true and complete
as of the date of the Closing, as the case may be.

5.1. Capitalization. As of the date hereof, without giving effect to the
Closing, the authorized capital stock of the Company consists of 145,000,000
shares of Common Stock, par value $0.001 per share, and 5,000,000 shares of
preferred stock, par value $0.001 per share. As of the date hereof, there are:
(i) 33,235,943 shares of Common Stock issued and outstanding, (ii) 8,600 shares
of Series B Convertible Preferred Stock issued and outstanding (the “Series B
Preferred”), and (iii) 12,485,145 shares of Common Stock reserved for issuance
upon exercise of options, warrants and other convertible securities outstanding
as of the date hereof, which includes the Series B Preferred. The Company’s
certificate of incorporation, as in effect on the date hereof, and the Company’s
bylaws, as in effect on the date hereof, are each filed as exhibits to the SEC
Reports.

5.2. Due Issuance and Authorization of Capital Stock. All of the outstanding
shares of capital stock of the Company and each Subsidiary have been duly
authorized, validly issued and are fully paid and non-assessable.

5.3. Organization. The Company and each Subsidiary (a) is duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its formation, (b) is duly qualified to do business as a foreign
entity and is in good standing in each jurisdiction where the nature of the
property owned or leased by it or the nature of the business conducted by it
makes such qualification necessary, except where the failure to be so qualified
would not have a Material Adverse Effect, and (c) has all requisite corporate
power and authority to own or lease and operate its assets and carry on its
business as presently being conducted as disclosed in the SEC Reports.

 

-5-



--------------------------------------------------------------------------------

5.4. Subsidiaries. The Subsidiaries of the Company are Calando Pharmaceuticals,
Inc., Arrowhead Madison Inc., Ablaris Therapeutics, Inc., and Tego Biosciences
Corporation. Except as set forth in the SEC Reports, the Company owns
beneficially and of record 100% of the outstanding capital stock of each
Subsidiary.

5.5. Consents. Neither the execution, delivery or performance of this Agreement
by the Company, nor the consummation by it of the obligations and transactions
contemplated hereby (including, without limitation, the issuance, the
reservation for issuance and the delivery of the Shares and the provision to the
Purchasers of the rights contemplated by the Transaction Documents) requires any
consent of, authorization by, exemption from, filing with or notice to any
Governmental Entity or any other Person, other than filings required under
applicable U.S. federal and state securities laws.

5.6. Authorization; Enforcement. The Company has all requisite corporate power
and has taken all necessary corporate action required for the due authorization,
execution, delivery and performance by the Company of this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated hereby and thereby (including, without limitation, the issuance,
the reservation for issuance and the delivery of the Shares and the provision to
the Purchasers of the rights contemplated by the Transaction Documents). The
execution, delivery and performance by the Company of this Agreement and the
consummation by the Company of the transactions contemplated hereby (including,
without limitation, the issuance of the Shares and the provision to the
Purchaser of the rights contemplated by the Transaction Documents), have been
duly authorized by the Company’s board of directors or a duly authorized
committee thereof and no further consent or authorization of the Company, its
board of directors or its stockholders is required. This Agreement has been duly
executed and delivered by the Company, and the other instruments referred to
herein to which it is a party will be duly executed and delivered by the
Company, and each such agreement constitutes or will constitute a legal, valid
and binding obligation of the Company enforceable against it in accordance with
its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

5.7. Valid Issuance of Shares. The Shares have been duly and validly authorized
and, when issued and paid for pursuant to this Agreement (or, in the case of the
Underlying Shares, when issued upon conversion of the related Preferred Shares
in accordance with the Certificate of Designation), the Shares will be validly
issued, fully paid and non-assessable, and shall be free and clear of all
Encumbrances, and will not be subject to preemptive rights or other similar
rights of stockholders of the Company.

5.8. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby (including, without
limitation, the issuance, the reservation for issuance and the delivery of the
Shares and the provision to the

 

-6-



--------------------------------------------------------------------------------

Purchaser of the rights contemplated by the Transaction Documents) will not
(a) result in a violation of the certificate of incorporation, as amended, the
by-laws, as amended, or any equivalent organizational document of the Company or
any Subsidiary (the “Charter Documents”) or require the approval of the
Company’s stockholders, (b) violate, conflict with or result in the breach of
the terms, conditions or provisions of or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give rise to any right of termination, acceleration or cancellation under, any
material agreement, lease, mortgage, license, indenture, instrument or other
contract to which the Company or any Subsidiary is a party, (c) result in a
violation of any law, rule, regulation, order, judgment or decree (including,
without limitation, U.S. federal and state securities laws and regulations and
regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any Subsidiary or by which
any property or asset of the Company or any Subsidiary is bound or affected,
(d) result in a violation of or require stockholder approval under any rule or
regulation of The NASDAQ Stock Market, or (e) result in the creation of any
Encumbrance upon any of the Company’s or any of its Subsidiary’s assets. Neither
the Company nor any Subsidiary is (i) in violation of its Charter Documents,
(ii) in default (and no event has occurred which, with notice or lapse of time
or both, would cause the Company or any Subsidiary to be in default) under, nor
has there occurred any event giving others (with notice or lapse of time or
both) any rights of termination, amendment, acceleration or cancellation of, any
material agreement, indenture or instrument to which the Company or any
Subsidiary is a party, nor has the Company or any Subsidiary received written
notice of a claim that it in in default under, or that it is in violation of,
any Material Contract (whether or not such default or violation has been
waived), (iii) in violation of, or in receipt of written notice that it is in
violation of, any law, ordinance or regulation of any Governmental Entity,
except where the violation would not result in a Material Adverse Effect, and
(iv) in violation of any order of any Governmental Entity having jurisdictional
over the Company or any Subsidiary or any of the Company’s or any Subsidiary’s
properties or assets.

5.9. The Nasdaq Capital Market. The Common Stock is listed on The Nasdaq Capital
Market, and, except as disclosed in the SEC Reports, to the Company’s knowledge,
there are no proceedings to revoke or suspend such listing or the listing of the
Shares. The Company is in compliance with the requirements of Nasdaq for
continued listing of the Common Stock thereon and any other Nasdaq listing and
maintenance requirements, and the execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby (including the issuance of the Shares) will not result in
any noncompliance by the Company with any such requirements.

5.10. Material Contracts. Each Material Contract is the legal, valid and binding
obligation of the Company or a Subsidiary, as the case may be, enforceable
against the Company or such Subsidiary, as the case may be, in accordance with
its terms, except to the extent that enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies. The Company and
each Subsidiary, as the case may be, is in compliance with all material terms of
the Material Contracts to which it is party, and there has not occurred any
breach, violation or default or any event that, with the lapse of time, the
giving of notice or the election of any Person, or any combination thereof,
would constitute a breach,

 

-7-



--------------------------------------------------------------------------------

violation or default by the Company or any Subsidiary under any such Material
Contract or, to the knowledge of the Company and each Subsidiary, by any other
Person to any such contract except where such breach, violation or default would
not have a Material Adverse Effect. Neither the Company nor any Subsidiary has
been notified that any party to any Material Contract intends to cancel,
terminate, not renew or exercise an option under any Material Contract, whether
in connection with the transactions contemplated hereby or otherwise.

5.11. Right of First Refusal; Stockholders Agreement; Voting and Registration
Rights. Except with respect to options and warrants listed above in Section 5.1
or as provided in this Agreement and for the options granted under the Company’s
stock option plans disclosed in the SEC Reports, the Company does not have any
outstanding options to purchase, or any right of first refusal, right of first
offer, right of co-sale, shareholder rights plan, preemptive right or other
right to subscribe for or to purchase any securities or obligations convertible
into, or any contracts or commitments to issue or sell, shares of its capital
stock or any such options, rights, convertible securities or obligations, or any
registration right regarding the securities of the Company. There are no
provisions of the Charter Documents, and no Material Contracts, other than this
Agreement, that (a) may affect or restrict the voting rights of any Purchaser
with respect to the Shares in its capacity as a stockholder of the Company,
(b) restrict the ability of any Purchaser, or any successor thereto or assignee
or transferee thereof, to transfer the Shares, (c) would adversely affect the
Company’s or any Purchaser’s right or ability to consummate the transactions
contemplated by this Agreement or comply with the terms of this Agreement and
the transactions contemplated hereby, (d) require the vote of more than a
majority of the Company’s issued and outstanding Common Stock, voting together
as a single class, to take or prevent any corporate action, other than those
matters requiring a different vote under Delaware law, or (e) entitle any party
to nominate or elect any director of the Company or require any of the Company’s
stockholders to vote for any such nominee or other person as a director of the
Company in each case. There are no securities or instruments issued by or to
which the Company is a party containing anti-dilution or similar provisions that
will be triggered by the issuance of the Shares and there are no registration
rights that will be triggered by the issuance of the Shares.

5.12. Previous Issuances. All shares of capital stock and other securities
previously issued by the Company and each Subsidiary have been issued in
transactions registered under or exempt from the registration requirements under
the Securities Act and all applicable state securities or “blue sky” laws, and
in compliance with all applicable corporate laws. The Company and each
Subsidiary has not violated the Securities Act or any applicable state
securities or “blue sky” laws in connection with the previous issuance of any
shares of capital stock or other securities.

5.13. No Integrated Offering. Neither the Company, any Subsidiary, nor any of
the Company’s or any Subsidiary’s Affiliates or any other Person acting on the
Company’s or any Subsidiary’s behalf, has directly or indirectly engaged in any
form of general solicitation or general advertising with respect to the Shares,
nor have any of such Persons made any offers or sales of any security of the
Company, any Subsidiary or any of the Company’s or any Subsidiary’s Affiliates
or solicited any offers to buy any security of the Company, any Subsidiary or
any of the Company’s or any Subsidiary’s Affiliates under circumstances that
would require registration of the Shares under the Securities Act or any other
securities laws or

 

-8-



--------------------------------------------------------------------------------

cause this offering of Shares to be integrated with any prior offering of
securities of the Company or any Subsidiary for purposes of the Securities Act
in any manner that would affect the validity of the private placement exemption
under the Act for the offer and sale of the Shares hereunder. Notwithstanding
anything herein to the contrary, and without prejudice to the representations
set forth in this Section 5.13 or Section 4.12, in the event of any general
solicitation or advertising with respect to the Shares, the Company hereby
represents that is has satisfied the requirements set forth in Rule 506(c) of
Regulation D under the Securities Act with respect to the offer and sale of
Shares contemplated by this Agreement.

5.14. SEC Reports; Financial Statements.

(a) The Company’s Common Stock is registered under Section 12 of the Exchange
Act. The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Securities Act and the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, since
October 1, 2011 (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act and, in each case, to the rules promulgated thereunder, as
applicable, and none of the SEC Reports, when filed, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
Company has delivered to each Purchaser, or each Purchaser has had access to,
true and complete copies of the SEC Reports and all agreements to which the
Company or any Subsidiary is a party or to which the property or assets of the
Company or any Subsidiary are subject, which are required to be described in or
filed as exhibits to an SEC Report, and which have been so described or filed.

(b) The financial statements and the related notes of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with GAAP, except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present
the consolidated financial position of the Company as of and for the dates
thereof and the consolidated results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. There is no transaction, arrangement, or
other relationship between the Company or any Subsidiary and an unconsolidated
or other off balance sheet entity that is required to be disclosed by the
Company in SEC Reports and is not so disclosed and would have or reasonably be
expected to result in a Material Adverse Effect.

 

-9-



--------------------------------------------------------------------------------

5.15. Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) that are effective in all material respects to ensure
that material information relating to the Company, including any consolidated
Subsidiaries, is made known to its chief executive officer and chief financial
officer by others within those entities. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the end of the period covered by the most recently filed quarterly or
annual periodic report under the Exchange Act (such date, the “Evaluation
Date”). The Company presented in its most recently filed quarterly or annual
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. The Company maintains internal
control over financial reporting (as such term is defined in Exchange Act Rule
13a-15(f) and 15d-15(f)) designed to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP and such internal control over
financial reporting is effective. The Company presented in its most recently
filed annual report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the Company’s internal control over
financial reporting based on their evaluations as of the end of the period
covered by such report. Since the Evaluation Date, there have been no
significant changes in the Company’s internal control over financial reporting
(as such term is defined in Exchange Act Rules 13a-15(f) and 15d-15(f)) or, to
the Company’s knowledge, in other factors that could significantly affect the
Company’s internal control over financial reporting.

5.16. Accounting Controls. The Company maintains a system of internal accounting
controls sufficient to provide reasonable assurances that (i) transactions are
executed in accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles as
applied in the United States and to maintain accountability for assets,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences.

5.17. Absence of Litigation. There is no claim, action, suit, arbitration,
investigation or other proceeding pending against, or to the knowledge of the
Company and each Subsidiary, threatened against or affecting, the Company, any
Subsidiary or any of the Company’s or any Subsidiary’s properties or, to the
knowledge of the Company and each Subsidiary, any of its respective officers or
directors before any Governmental Entity. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or has been the subject of
any action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty relating to the Company
or any Subsidiary. There has not been, and to the knowledge of the Company and
each Subsidiary, there is not pending or contemplated, any investigation by the
Commission of the Company or any Subsidiary or any current or former director or
officer of the Company or any Subsidiary. The Company has not received any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company under the Exchange Act or the Securities Act and, to the
Company’s knowledge, the Commission has not issued any such order.

 

-10-



--------------------------------------------------------------------------------

5.18. Taxes. The Company and each Subsidiary has properly filed all federal,
foreign, state, local, and other tax returns and reports which are required to
be filed by it, which returns and reports were properly completed and are true
and correct in all material respects, and all taxes, interest, and penalties due
and owing have been timely paid. There are no outstanding waivers or extensions
of time with respect to the assessment or audit of any tax or tax return of the
Company or any Subsidiary, or claims now pending or matters under discussion
between the Company and any taxing authority in respect of any tax of the
Company. The Company has no material uncertain tax positions pursuant to FASB
Accounting Standards Codification Topic 740, Income Taxes.

5.19. Employee Matters.

(a) The Company has disclosed in the SEC Reports any “employee benefit plan”
subject to the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that it or any Subsidiary maintains for employees.

(b) No director or officer or other employee of the Company or any Subsidiary
will become entitled to any retirement, severance, change of control, or similar
benefit or enhanced or accelerated benefit (including any acceleration of
vesting) or lapse of repurchase rights or obligations with respect to any
employee benefit plan subject to ERISA or other benefit under any compensation
plan or arrangement of the Company (each, an “Employee Benefit Plan”) as a
result of the transactions contemplated in this Agreement.

(c) No executive officer, to the knowledge of the Company and each Subsidiary,
is, or is now reasonably expected to be, in violation of any term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant with the Company or any Subsidiary, and, to the
knowledge of the Company and each Subsidiary, the continued employment of each
such executive officer does not subject the Company or any Subsidiary to any
material liability with respect to any of the foregoing matters.

(d) The Company and each Subsidiary is in compliance with all applicable
federal, state, local and foreign statutes, laws (including, without limitation,
common law), judicial decisions, regulations, ordinances, rules, judgments,
orders and codes respecting employment, employment practices, labor, terms and
conditions of employment and wages and hours, except where the failure to comply
would not have a Material Adverse Effect, and no work stoppage or labor strike
against the Company or any Subsidiary is pending or, to their knowledge,
threatened, nor is the Company or any Subsidiary involved in or, to their
knowledge, threatened with any labor dispute, grievance or litigation relating
to labor matters involving any current or former employees of the Company, any
Subsidiary or any independent contractors. There are no suits, actions,
disputes, claims (other than routine claims for benefits), investigations or
audits pending or, to the knowledge of the Company and each Subsidiary,
threatened in connection with any Employee Benefit Plan, but excluding any of
the foregoing which would not have a Material Adverse Effect.

 

-11-



--------------------------------------------------------------------------------

5.20. Compliance with Laws.

(a) The Company and each Subsidiary possess, and has been and is in material
compliance with the terms of, all franchises, permits, licenses and other rights
and privileges necessary to conduct the Company’s and each Subsidiary’s business
and is in compliance with and has not violated, in any material respect, (i) any
judgments, orders, decrees, injunctions or writs applicable to the Company or
any Subsidiary, or (ii) any laws, statutes, ordinances, rules or regulations
applicable to the conduct of the Company’s or any Subsidiary’s business,
including, without limitation, the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any drug or drug
candidate under development, manufactured or distributed by the Company or any
Subsidiary (collectively, “Applicable Laws”). Neither the Company nor any
Subsidiary has received any actual notice of any proceeding relating to
revocation or modification of any such franchise, permit, license or other right
or privilege except where such revocation or modification would not reasonably
be expected to have a Material Adverse Effect.

(b) The Company and each Subsidiary:

(i) has not received any FDA Form 483, notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the U.S. Food and
Drug Administration (the “FDA”) or any other federal, state, local or foreign
governmental or regulatory authority alleging or asserting material
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”);

(ii) possesses all material Authorizations and such Authorizations are valid and
in full force and effect and the Company is not in material violation of any
term of any such Authorizations;

(iii) has not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from the FDA or any
other federal, state, local or foreign governmental or regulatory authority or
third party alleging that any study, clinical trial, operation or activity
related to any product or product under development by the Company is in
material violation of any Applicable Laws or Authorizations and has no knowledge
that the FDA or any other federal, state, local or foreign governmental or
regulatory authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding;

 

-12-



--------------------------------------------------------------------------------

(iv) has not received notice that the FDA or any other federal, state, local or
foreign governmental or regulatory authority has taken, is taking or intends to
take action to limit, suspend, modify or revoke any material Authorizations and
has no knowledge that the FDA or any other federal, state, local or foreign
governmental or regulatory authority is considering such action;

(v) has filed, obtained, maintained or submitted all material reports,
documents, forms, notices, applications, records, claims, submissions and
supplements or amendments as required by any Applicable Laws or Authorizations,
and all such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were materially complete and correct
on the date filed (or were corrected or supplemented by a subsequent
submission); and

(vi) has not, either voluntarily or involuntarily, initiated, conducted, or
issued or caused to be initiated, conducted or issued, any recall, market
withdrawal or replacement, safety alert, “dear doctor” letter, or other notice
or action relating to the alleged lack of safety or efficacy of any product or
any alleged product defect or violation and, to the Company’s knowledge, no
third party has initiated, conducted or intends to initiate any such notice or
action.

(c) The studies, tests and preclinical and clinical trials conducted by or on
behalf of the Company or any Subsidiary were and, if still pending, are being
conducted in accordance with experimental protocols, procedures and controls
pursuant to accepted professional scientific standards and all Applicable Laws
and Authorizations, including, without limitation, the Federal Food, Drug and
Cosmetic Act and the rules and regulations promulgated thereunder (collectively,
“FFDCA”); the descriptions of the results of such studies, tests and trials
contained in the SEC Reports are accurate and complete and fairly present the
data derived from such studies, tests and trials; the Company and each
Subsidiary is not aware of any studies, tests or trials, the results of which
the Company or any Subsidiary believes reasonably call into question the study,
test, or trial results described or referred to in the SEC Reports when viewed
in the context in which such results are described and the clinical state of
development; and, since January 1, 2011, the Company and each Subsidiary has not
received any notices or correspondence from the FDA or any other federal, state,
local or foreign governmental or regulatory authority requiring the termination,
suspension or material modification of any studies, tests or preclinical or
clinical trials conducted by or on behalf of the Company or any Subsidiary.

5.21. Brokers. Except for the Placement Agents and Trout Capital LLC, there is
no investment banker, broker, finder, financial advisor or other Person that has
been retained by or is authorized to act on behalf of the Company or any
Subsidiary who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement. The Company acknowledges that it
has engaged the Placement Agents as placement agent in connection with the sale
of the Shares.

 

-13-



--------------------------------------------------------------------------------

5.22. Environmental Matters.

(a) (i) No written notice, notification, demand, request for information,
citation, summons, complaint or order has been received by, and no
investigation, action, claim, suit, proceeding or review is pending or, to the
knowledge of the Company and each Subsidiary, threatened by any Person against
the Company or any Subsidiary and no penalty has been assessed against the
Company or any Subsidiary with respect to any matters relating to or arising out
of any Environmental Law; (ii) the Company and each Subsidiary is in compliance
with all Environmental Laws except where the failure to comply would not have a
Material Adverse Effect; and (iii) to the knowledge of the Company and each
Subsidiary, there are no liabilities of or relating to the Company or any
Subsidiary relating to or arising out of any Environmental Law except such as
would not have a Material Adverse Effect, and, to the knowledge of the Company
and each Subsidiary, there is no existing condition, situation or set of
circumstances which could reasonably be expected to result in such a liability.

(b) For purposes of this Agreement, the term “Environmental Laws” means federal,
state, local and foreign statutes, laws, judicial decisions, regulations,
ordinances, rules, judgments, orders, codes, injunctions, permits and
governmental agreements relating to human health and the environment, including,
but not limited to, Hazardous Materials; and the term “Hazardous Material” means
all substances or materials regulated as hazardous, toxic, explosive, dangerous,
flammable or radioactive under any Environmental Law including, but not limited
to: (i) petroleum, asbestos, or polychlorinated biphenyls and (ii) in the United
States, all substances defined as Hazardous Substances, Oils, Pollutants or
Contaminants in the National Oil and Hazardous Substances Pollution Contingency
Plan.

5.23. Intellectual Property Matters.

(a) “Intellectual Property” means any and all of the following arising under the
laws of the United States, any other jurisdiction or any treaty regime: (i) all
inventions (whether patentable or unpatentable and whether or not reduced to
practice), all improvements thereon, and all patents, patent applications and
patent disclosures, together with all reissuances, continuations,
continuations-in-part, revisions, extensions and reexaminations thereof,
(ii) all trademarks, service marks, trade dress, logos, trade names and
corporate names, together with all translations, adaptations, derivations and
combinations thereof and including all goodwill associated therewith, and all
applications, registrations and renewals in connection therewith, (iii) all
copyrightable works, all copyrights and all applications, registrations and
renewals in connection therewith, (iv) all trade secrets and confidential
business information (including, without limitation, ideas, research and
development, know-how, formulas, compositions, manufacturing

 

-14-



--------------------------------------------------------------------------------

and production processes and techniques, technical data, designs, drawings,
specifications, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals), (v) all computer software
(including, without limitation, data and related documentation and except for
any commercial “shrink-wrapped” software) and source codes (other than open
source codes), (vi) all other proprietary rights, (vii) all copies and tangible
embodiments of the foregoing (in whatever form or medium) and (viii) all
licenses or agreements in connection with the foregoing. “Company Intellectual
Property” means all Intellectual Property which is used in connection with, and
is material to, the business of the Company or any Subsidiary and all
Intellectual Property owned by the Company or any Subsidiary, provided that any
Intellectual Property that is licensed by the Company and each Subsidiary shall
be included within the meaning of Company Intellectual Property only within the
scope of use by the Company or in connection with the Company’s and each
Subsidiary’s business.

(b) With respect to each item of Company Intellectual Property that is material
to the Company’s and each Subsidiary’s business:

(i) The Company and each Subsidiary possess all rights, titles and interests in
and to the item if owned by the Company or any Subsidiary, as applicable, free
and clear of any Encumbrance, license or other restriction, and possess all
rights necessary in the case of a licensed item to use such item in the manner
in which it presently uses the item or reasonably contemplates using such item,
and the Company and each Subsidiary has taken or caused to be taken reasonable
and prudent steps to protect its rights in and to, and the validity and
enforceability of, the item owned by the Company or any Subsidiary;

(ii) the item if owned by the Company or any Subsidiary is not, and if licensed,
to the knowledge of the Company and each Subsidiary is not, subject to any
outstanding injunction, judgment, order, decree, ruling or charge naming the
Company or any Subsidiary;

(iii) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim or demand is pending that challenges the legality, validity,
enforceability, use or ownership of the item;

(iv) to the knowledge of the Company and each Subsidiary, the item does not
infringe upon any valid and enforceable Intellectual Property right or other
right of any third party;

(v) to the knowledge of the Company and each Subsidiary, no third party has
infringed upon or misappropriated the Company’s or any Subsidiary’s intellectual
property rights in the item;

(vi) the Company and each Subsidiary is not party to any option, license,
sublicense or agreement of any kind covering the item

 

-15-



--------------------------------------------------------------------------------

under which that it is in breach or default, and to the knowledge of the Company
and each Subsidiary no event has occurred which, with notice or lapse of time,
would constitute such a breach or default or permit termination, modification or
acceleration thereunder; and

(vii) each option, license, sublicense or agreement of any kind covering the
item is legal, valid, binding, enforceable and in full force and effect.

(c) All registered patents, copyrights, trademarks and service marks included in
the Company Intellectual Property: (x) if owned by the Company and (y) if
licensed, to the knowledge of the Company and each Subsidiary, are valid and
subsisting and are not subject to any claims, Encumbrances, taxes or other fees
except for periodic filing, annuity and maintenance fees and Permitted Liens.

(d) None of the Key Employees are obligated under any contract (including,
without limitation, licenses, covenants, or commitments of any nature) or other
agreement, or subject to any judgment, decree, or order of any court or
administrative agency, that would interfere with the use of his or her
reasonable diligence to promote the interests of the Company or any Subsidiary
or that would conflict with the Company’s or any Subsidiary’s business as
presently conducted. Neither the execution, delivery or performance of this
Agreement, nor the carrying on of the Company’s or any Subsidiary’s business by
the employees of the Company or any Subsidiary, nor the conduct of the Company’s
or any Subsidiary’s businesses as presently conducted, will violate or result in
a breach of the terms, conditions or provisions of, or constitute a default
under, any contract, covenant, or instrument under which any such Key Employee
is obligated, and which violation, breach or default would be materially adverse
to the Company or any Subsidiary. As used herein, “Key Employees” means those
executive officers and employees of the Company as are required to be identified
pursuant to Item 401(b) or (c) of Regulation S-K promulgated by the Commission.

(e) The Company has entered into confidentiality and proprietary information and
assignment of inventions agreements, substantially in the form previously
provided or made available to the Purchasers, with the executive officers of the
Company and each Subsidiary. Neither the Company nor any Subsidiary is aware of
any violation by any such executive officers of such agreements.

(f) No stockholder, member, director, officer or employee of the Company or any
Subsidiary has any right, title or interest in any of the Company Intellectual
Property.

(g) To the knowledge of the Company and each Subsidiary, it is not, nor will it
be, necessary to utilize any inventions, trade secrets or proprietary
information of any of the Company’s or any Subsidiary’s employees made prior

 

-16-



--------------------------------------------------------------------------------

to their employment by the Company or any Subsidiary, except for valid and
enforceable inventions, trade secrets or proprietary information that have been
assigned to the Company or any Subsidiary.

(h) The Company and each Subsidiary maintains policies and procedures regarding
data security, privacy and data use that are commercially reasonable and, in any
event, comply with the Company’s and each Subsidiary’s obligations to its
customers and applicable laws, rules and regulations. To the knowledge of the
Company and each Subsidiary, there have not been, and the transaction
contemplated under this Agreement will not result in, any security breaches of
any security policy, data use restriction or privacy breach under any such
policies or any applicable laws, rules or regulations.

(i) To the knowledge of the Company, the Company’s and each of the Company
Subsidiary’s businesses as currently conducted and proposed to be conducted does
not and will not infringe, misappropriate or violate any Intellectual Property
of any third party.

5.24. Related-Party Transactions. Except as disclosed in the SEC Reports, no
stockholder who is known by the Company to beneficially own 5% or more (on a
fully-diluted basis) of any class of equity securities and no officer or
director of the Company or any Subsidiary, or member of the foregoing’s
immediate family, is currently indebted to the Company or any Subsidiary, nor is
the Company or any Subsidiary indebted (or committed to make loans or extend or
guarantee credit) to any of such individuals. Except as set forth in the SEC
Reports, as of the date hereof, no stockholder known by the Company to
beneficially own 5% or more (on a fully-diluted basis) of any class of equity
securities and no officer or director of the Company or any Subsidiary, or
member of the foregoing’s immediate family, is a party to any contract or
agreement with the Company or any Subsidiary. All transactions that have
occurred between or among the Company and any Subsidiary, on the one hand, and
any of the Company’s or any Subsidiary’s officers or directors, or any affiliate
or affiliates of any such officer or director, on the other hand, prior to the
date hereof have been disclosed in the SEC Reports.

5.25. Title to Property and Assets. Neither the Company nor any Subsidiary owns
any real property. The Company and each Subsidiary own or have legally
enforceable rights to use or hold for use its personal property and assets free
and clear of all Encumbrances except: (i) Permitted Liens and (ii) such other
Encumbrances, if any, that individually or in the aggregate, do not and would
not detract from the value of any asset or property of the Company or any
Subsidiary or interfere with the use or contemplated use of any personal
property of the Company or any Subsidiary. With respect to any real property,
the Company and each Subsidiary is not in violation in any material respect of
any of its leases. All machinery, equipment, furniture, fixtures and other
personal property that is material to the Company’s and each Subsidiary’s
business and all buildings, structures and other facilities, if any, including,
without limitation, office or other space, used by the Company or any Subsidiary
in the conduct of its business and material to its business, are in good
operating condition and fit for operation in the ordinary course of business
(subject to normal wear and tear) except for any defects which will not
interfere with the conduct of normal operations of the Company or any
Subsidiary, as the case may be.

 

-17-



--------------------------------------------------------------------------------

5.26. Disclosure. The Company understands and confirms that the Purchasers will
rely on the foregoing representations in effecting transactions in securities of
the Company. No representation or warranty by the Company contained in this
Agreement contains any untrue statement of a material fact or omits to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
acknowledges and agrees that no Purchaser makes or has made any representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in Section 4 hereof. The Company confirms that
neither it nor any of its officers or directors nor any other Person acting on
its or their behalf has provided, and it has not authorized any other Person to
provide, any Purchaser or its respective agents or counsel with any information
that it believes constitutes material non-public information except insofar as
the existence, provisions and terms of the Transaction Documents and the
proposed transactions thereunder may constitute such information, all of which
will be disclosed by the Company in the press release or 8-K Filing, as
contemplated by Section 6.7 hereof.

5.27. Absence of Changes. Since December 31, 2012, there has not been any
Material Adverse Effect or any event or events that individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect. Since
December 31, 2012, (i) there has not been any dividend or distribution of any
kind declared, set aside for payment, paid or made by the Company on any class
of capital stock, (ii) neither the Company nor any Subsidiary has sustained any
material loss or interference with the Company’s or any Subsidiary’s business
from fire, explosion, flood or other calamity, whether or not covered by
insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority, and
(iii) neither the Company nor any Subsidiary has incurred any material
liabilities except in the ordinary course of business.

5.28. Suppliers and Customers. Neither the Company nor any Subsidiary has any
knowledge of any termination, cancellation or threatened termination or
cancellation or limitation of, or any material dissatisfaction with, the
business relationship between the Company or any Subsidiary and any material
supplier, customer, vendor, customer or client.

5.29. Regulatory Permits. The Company and each Subsidiary possess all material
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct the
Company’s or any Subsidiary’s business, as they are currently being conducted
(“Material Permits”), and neither the Company nor any Subsidiary has received
any notice of proceedings relating to the revocation or modification of any
Material Permit.

5.30. Indebtedness. Other than Permitted Indebtedness, neither the Company nor
any Subsidiary (i) has any outstanding Indebtedness, (ii) is a party to any
contract, agreement or instrument, the violation of which, or default under
which, by any other party to such contract, agreement or instrument could
reasonably be expected to result in a Material Adverse Effect, (iii) is in
violation of any term of or in default under any contract, agreement or
instrument relating to any Indebtedness, except where such violations and
defaults would not result, individually or in

 

-18-



--------------------------------------------------------------------------------

the aggregate, in a Material Adverse Effect or potential future violations
relating to the inability to honor conversions of indebtedness into Common Stock
due to having an insufficient number of shares of Common Stock authorized and
available for issuance, or (iv) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s or such Subsidiary’s officers, as applicable, has or
is expected to have a Material Adverse Effect.

5.31. Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Shares, will not be or be an
Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

5.32. Accountants. Rose, Snyder & Jacobs (“RS&J”), who expressed their opinion
with respect to the financial statements included in the SEC Reports, are
independent accountants as required by the Exchange Act and the rules and
regulations promulgated thereunder. There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the Company and RS&J.

5.33. Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Charter Documents or the laws of its
state of incorporation (including Section 203 of the Delaware General
Corporation Law) that is or could become applicable to each Purchaser as a
result of such Purchaser and the Company fulfilling their obligations or
exercising their rights under this Agreement, including without limitation as a
result of the Company’s issuance of the Shares and any Purchaser’s ownership of
the Shares.

5.34. Foreign Corrupt Practices. Since January 1, 2012, neither the Company, its
Subsidiaries, nor to the Company’s and each Subsidiary’s knowledge, any
director, officer, agent, employee or other person acting on behalf of the
Company or any Subsidiary has, in the course of its actions for, or on behalf
of, the Company or any Subsidiary (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of in any material respect any provision of
the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any
unlawful bribe, rebate, payoff, influence payment, kickback or other unlawful
payment to any foreign or domestic government official or employee.

5.35. Private Placement. Neither the Company nor its Subsidiaries or any
affiliates, nor any person acting on its or their behalf, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under any circumstances that would require registration of the
Shares under the Securities Act. Assuming the accuracy of the representations
and warranties of the Purchasers contained in Section 4 hereof, the issuance of
the Shares are exempt from registration under the Securities Act.

 

-19-



--------------------------------------------------------------------------------

5.36. Acknowledgment Regarding Purchasers’ Purchase of Securities. The Company
acknowledges and agrees that each of the Purchasers is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
transactions contemplated hereby. The Company further acknowledges that no
Purchaser is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity with respect to the Company) with respect to this Agreement
and the transactions contemplated hereby and any advice given by any Purchaser
or any of their respective representatives or agents to the Company in
connection with this Agreement and the transactions contemplated hereby is
merely incidental to such Purchaser’s purchase of the Shares. The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement has been based on the independent evaluation of the transactions
contemplated hereby by the Company and its representatives.

5.37. No Registration Rights. No person has the right to (i) prohibit the
Company from filing a Registration Statement or (ii) require the Company to
register any securities for sale under the Securities Act by reason of the
filing of a Registration Statement except in the case of clause (ii) for rights
which have been properly waived. The granting and performance of the
registration rights under this Agreement will not violate or conflict with, or
result in a breach of any provision of, or constitute a default under, any
agreement, indenture, or instrument to which the Company is a party.

5.38. Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as the Company
believes are prudent and customary for a company (i) in the businesses and
location in which the Company is engaged, (ii) with the resources of the
Company, and (iii) at a similar stage of development as the Company. The Company
has not received any written notice that the Company will not be able to renew
its existing insurance coverage as and when such coverage expires. The Company
believes it will be able to obtain similar coverage at reasonable cost from
similar insurers as may be necessary to continue its business.

5.39. No Manipulation of Stock. Neither the Company, nor any of its Affiliates,
has taken, nor will any of them take, directly or indirectly any action designed
to stabilize or manipulate the price of the Common Stock, the Preferred Stock or
any security of the Company to facilitate the sale or resale of any of the
Shares.

5.40. No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Purchaser
to purchase Securities on terms other than as set forth herein.

5.41. Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) under the Securities Act.

5.42. Ability to Conduct Transactions under Rule 506. The Company is not, to the
best of its knowledge, disqualified under Rule 506(d) of the Securities Act from
conducting an offering pursuant to Rule 506, and all disclosures, if any,
required by such Rule 506(d) to be disclosed to any Purchaser have been set
forth herein.

6. Covenants of the Company and Purchasers.

 

-20-



--------------------------------------------------------------------------------

6.1. Best Efforts. Each party shall use its best efforts to timely satisfy each
of the conditions to be satisfied by it as provided in Section 7 of this
Agreement.

6.2. Reporting Status. During the Reporting Period, the Company shall (i) timely
file all reports required to be filed with the Commission pursuant to the
Exchange Act or the rules and regulations thereunder and (ii) not take any
action or file any document (whether or not permitted by the Exchange Act or the
rules promulgated thereunder) to terminate or suspend the Company’s reporting
and filing obligations under the Exchange Act.

6.3. Use of Proceeds. The Company will use the proceeds from the sale of the
Shares for general corporate purposes, research and development, clinical trial
studies and related preclinical studies and drug manufacture, business
development, working capital and general and administrative expenses.

6.4. Financial Information. The financial statements of the Company and the
notes related thereto to be included in any documents filed with the Commission
will be prepared in accordance with GAAP, consistently applied (except (i) as
may be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may not
include footnotes, may be condensed or summary statements or may conform to the
Commission’s rules and instructions for quarterly reports on Form 10-Q), and
will fairly present in all material respects the consolidated financial position
of the Company and consolidated results of its operations and cash flows as of,
and for the periods covered by, such financial statements (subject, in the case
of unaudited statements, to normal and recurring year-end audit adjustments). So
long as any Shares are held by a Purchaser, the Company agrees to send the
following to such Purchaser during the Reporting Period (except to the extent
that the following are publicly available, in which case the Company shall have
no obligations under this Section 6.4 with respect to such publicly available
information): (i) within one (1) Business Day after the filing thereof with the
Commission, a copy of its Annual Reports and Quarterly Reports on Form 10-K or
10-Q, any interim reports or any consolidated balance sheets, income statements,
stockholders’ equity statements and/or cash flow statements for any period other
than annual, any Current Reports on Form 8-K and any registration statements
(other than on Form S-8) or amendments filed pursuant to the Securities Act,
(ii) on the same day as the release thereof, facsimile or e-mailed copies of all
press releases issued by the Company, and (iii) copies of any notices and other
information made available or given to the stockholders of the Company
generally, contemporaneously with the making available or giving thereof to the
stockholders. As used herein, “Business Day” means any day other than Saturday,
Sunday or other day on which commercial banks in The City of New York are
authorized or required by law to remain closed.

6.5. Conduct of Business. The business of the Company shall not be conducted in
violation of any law, ordinance or regulation of any governmental entity, except
where such violations would not result, either individually or in the aggregate,
in a Material Adverse Effect.

6.6. Pledge of Shares. The Company acknowledges and agrees that the Shares may
be pledged by the Purchasers in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Shares. The pledge of
Shares shall not be deemed to be a transfer, sale or assignment of the Shares
hereunder, and in effecting a pledge of Shares,

 

-21-



--------------------------------------------------------------------------------

the Purchasers shall not be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this
Agreement. The Company hereby agrees to execute and deliver such documentation
as a pledgee of the Shares may reasonably request in connection with a pledge of
the Shares to such pledgee by the Purchasers.

6.7. Disclosure of Transactions and Other Material Information. On or before
8:30 a.m., New York City time, on the second Business Day following the date of
this Agreement, the Company shall issue a press release and file a Current
Report on Form 8-K describing the terms and conditions of the transactions
contemplated by the Transaction Documents in the form required by the Exchange
Act and attaching this Agreement as an exhibit to such filing (including all
attachments, the “8-K Filing”). The Company shall not publicly disclose the name
of any Purchaser or any affiliate or investment adviser of the Purchaser, or
include the name of any Purchaser or any affiliate or investment adviser of the
Purchaser in any filing with the Commission (other than in a Registration
Statement and any exhibits to filings made in respect of this transaction in
accordance with periodic report or current report filing requirements under the
Exchange Act) or any regulatory agency, without the prior written consent of
such Purchaser, except to the extent such disclosure is required by law or
regulations, in which case the Company shall provide each Purchaser whose name
is to be disclosed with prior notice of such disclosure and a reasonable
opportunity to comment on the proposed disclosure insofar as it relates
specifically to such Purchaser. Subject to the foregoing, neither the Company
nor the Purchasers shall issue any press releases or any other public statements
with respect to the transactions contemplated hereby; provided, however, that
the Company shall be entitled, without the prior approval of the Purchasers, to
make any press release or other public disclosure with respect to such
transactions (i) in substantial conformity with the 8-K Filing and
contemporaneously therewith and (ii) as is required by applicable law and
regulations.

6.8. Expenses. The Company and each Purchaser is liable for, and will pay, its
own expenses incurred in connection with the negotiation, preparation, execution
and delivery of this Agreement, including, without limitation, attorneys’ and
consultants’ fees and expenses.

6.9 Underlying Shares; Conversion Procedures. The Company shall reserve and keep
available at all times during which the Preferred Shares remain outstanding,
free of preemptive rights, a sufficient number of shares of Common Stock for the
purpose of enabling the Company to issue the Underlying Shares upon conversion
of the Preferred Shares pursuant to the Certificate of Designation. The form of
Notice of Conversion included in the Certificate of Designation set forth the
totality of the procedures required of the Purchasers in order to convert the
Preferred Shares. No additional legal opinion, other information or instructions
shall be required of the Purchasers to convert their Preferred Shares. The
Company shall honor conversions of the Preferred Shares and shall deliver
Underlying Shares in accordance with the terms, conditions and time periods set
forth in the Transaction Documents.

6.10 Rule 506(d) Compliance. If any Purchaser becomes the beneficial owner of
20% or more of the issuer’s outstanding equity securities, calculated on the
basis of voting power, each such Purchaser will notify the Company in writing
within three days of: (i) the occurrence of any of the “Bad Actor” disqualifying
events described in Rule 506(d)(1)(i) to (viii) under the Securities Act (a
“Disqualification Event”) relating to such Purchaser, or (ii) any event that
would, with the passage of time, become a Disqualification Event relating to
such Purchaser.

 

-22-



--------------------------------------------------------------------------------

7. Conditions of Parties’ Obligations.

7.1. Conditions of the Purchasers’ Obligations at the Closing. The obligations
of the Purchasers under Section 2 hereof are subject to the fulfillment, prior
to the Closing, of all of the following applicable conditions, any of which may
be waived in whole or in part by the Purchasers in their absolute discretion. If
the following conditions are not satisfied on or before October 15, 2013, then
any Purchaser may terminate this Agreement with respect to that particular
Purchaser upon providing written notice to the Company.

(a) Representations and Warranties. The representations and warranties of the
Company contained in this Agreement and in any certificate, if any, or other
writing, if any, delivered by the Company pursuant hereto shall be true and
correct on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date
(except to the extent expressly made as of an earlier date, in which case as of
such earlier date).

(b) Performance. The Company shall have performed and complied in all material
respects with all covenants, agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied by it on or prior
to the Closing Date.

(c) Delivery. The Company shall deliver this Agreement duly executed by the
Company and evidence of the filing and acceptance of the Certificate of
Designation from the Secretary of State of Delaware;

(d) Qualification Under State Securities Laws. All registrations,
qualifications, permits and approvals, if any, required under applicable state
securities laws shall have been obtained for the lawful execution, delivery and
performance of this Agreement.

(e) Consents and Waivers. The Company shall have obtained all consents or
waivers necessary to execute and perform its obligations under this Agreement.
All corporate and other action and governmental filings necessary for the
Company to effectuate the terms of this Agreement and other agreements and
instruments executed and delivered by the Company in connection herewith shall
have been made or taken by the Company, and no Material Adverse Effect has
occurred with respect to the operation of the Company’s business.

(f) No Material Adverse Effect. Since the date of the latest audited balance
sheet of the Company included in the SEC Reports, no event or series of events
shall have occurred that has had or would reasonably be expected to have a
Material Adverse Effect.

(g) Legal Opinion. The Company shall have delivered to each Purchaser an
opinion, dated as of the Closing Date, from Ropes & Gray LLP, counsel to the
Company, in substantially the form attached hereto.

 

-23-



--------------------------------------------------------------------------------

(h) Transfer Agent Instructions. The Company shall have delivered to its
transfer agent irrevocable instructions to issue to each Purchaser or in such
nominee name(s) as designated by such Purchaser in writing (i) one or more
certificates representing such Common Shares set forth opposite such Purchaser’s
name on Schedule I hereto and (ii) one or more certificates representing such
Preferred Shares set forth opposite such Purchaser’s name on Schedule I hereto;
provided, however, that if such Purchaser has indicated to the Company at the
time of execution of this Agreement a need to settle “delivery versus payment”,
the Company shall deliver to such Purchaser or such Purchaser’s designated
custodian such original stock certificates to be acquired by such Purchaser.

(i) Officer’s Certificate. The Company shall have delivered to each Purchaser a
certificate, dated as of the Closing Date and signed by its Chief Executive
Officer or its Chief Financial Officer, certifying to the fulfillment of the
conditions specified in Sections 7.1(a), (b) and (f).

(j) Secretary’s Certificate. The Company shall have delivered to each Purchaser
a certificate of the Secretary of the Company, dated as of the Closing Date,
(a) certifying the resolutions adopted by the board of directors of the Company
or a duly authorized committee thereof approving the transactions contemplated
by this Agreement and the other Transaction Documents and the issuance of the
Shares, (b) certifying the current versions of the certificate or articles of
incorporation, as amended, and by-laws, as amended, of the Company and
(c) certifying as to the signatures and authority of persons signing the
Transaction Documents and related documents on behalf of the Company.

(k) Absence of Litigation. No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted or be pending before
any court, arbitrator, governmental body, agency or official.

(l) No Governmental Prohibition. The sale of the Shares by the Company shall not
be prohibited by any law or governmental order or regulation.

(m) Minimum Aggregate Investment. The Company shall have received at the Closing
at least $35 million of aggregate gross proceeds from the sale of the Shares
hereunder.

7.2. Conditions of the Company’s Obligations. The obligations of the Company
under Section 2 hereof are subject to the fulfillment prior to or on the Closing
Date of all of the following conditions, any of which may be waived in whole or
in part by the Company: (i) each Purchaser at the Closing shall have performed
all of its obligations hereunder required to be performed by it at or prior to
the Closing, and (ii) the representations and warranties of the Purchasers at
the Closing contained in this Agreement shall be true and correct at and as of
the Closing as if made at and as of the Closing (except to the extent expressly
made as of an earlier date, in which case as of such earlier date). If the
foregoing conditions are not satisfied on or before October 15, 2013, then the
Company may terminate this Agreement upon providing written notice to the
Purchasers.

 

-24-



--------------------------------------------------------------------------------

8. Transfer Restrictions; Restrictive Legend.

8.1. Transfer Restrictions. The Purchasers understand that the Company may, as a
condition to the transfer of any of the Shares, require that the request for
transfer be accompanied by an opinion of counsel reasonably satisfactory to the
Company, to the effect that the proposed transfer does not result in a violation
of the Securities Act, unless such transfer is covered by an effective
registration statement or by Rule 144 or Rule 144A under the Securities Act;
provided, however, that an opinion of counsel shall not be required for a
transfer by a Purchaser that is (A) a partnership transferring to its partners
or former partners in accordance with partnership interests, (B) a corporation
transferring to a wholly owned subsidiary or a parent corporation that owns all
of the capital stock of such Purchaser, (C) a limited liability company
transferring to its members or former members in accordance with their interest
in the limited liability company, (D) an individual transferring to such
Purchaser’s family member or trust for the benefit of an individual Purchaser,
(E) a Purchaser transferring its Shares to any Affiliate of such Purchaser, in
the case of an institutional investor, or other Person under common management
with such Purchaser, or (F) a transfer that is made pursuant to a bona fide gift
to a third party; provided, further, that (i) if effected before the effective
date of the Registration Statement or at a time when the Shares transferred are
eligible for resale pursuant to Section 4(a)(1) of the Securities Act (including
by virtue of the safe harbor provisions of Rule 144) or when the Shares do not
bear the legend set forth below, the transferee in each case agrees to be
subject to the restrictions in this Section 8 and provides the Company with a
representation letter containing substantially the same representations and
warranties in Sections 4.2, 4.3, 4.4, 4.5, 4.6, 4.7, 4.8 and 4.9 hereof,
(ii) the Company in good faith satisfies itself that the transfer is exempt
from, or not subject to, the registration and prospectus-delivery requirements
of the Securities Act and (iii) in the case of transferees that are partners or
limited liability company members, the transfer is for no consideration. It is
understood that the certificates evidencing the Shares may bear substantially
the following legend, except as provided in Section 8.2:

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT
WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A OF SUCH ACT.”

8.2. Unlegended Certificates. The Company shall, at its sole expense, upon
appropriate notice from any Purchaser stating that Registerable Securities have
been sold pursuant to an effective Registration Statement, timely prepare and
deliver certificates representing the Shares to be delivered to a transferee
pursuant to the Registration Statement, which certificates shall be free of any
restrictive legends and in such denominations and registered in such names as
such Purchaser may request. Further, the Company shall, at its sole

 

-25-



--------------------------------------------------------------------------------

expense, cause its legal counsel or other counsel satisfactory to the transfer
agent (i) while the Registration Statement is effective, to issue to the
transfer agent a “blanket” legal opinion to allow sales without restriction
pursuant to the effective Registration Statement and (ii) provide all other
opinions as may reasonably be required by the transfer agent in connection with
the removal of legends. A Purchaser may request that the Company remove, and the
Company agrees to authorize the removal of, any legend from such Shares,
following the delivery by a Purchaser to the Company or the Company’s transfer
agent of a legended certificate representing such Shares (i) following any sale
of such Shares pursuant to Rule 144, (ii) if such Shares are eligible for sale
under Rule 144(b)(1), or (iii) following the time a legend is no longer required
with respect to such Shares. If a legend is no longer required pursuant to the
foregoing, the Company will no later than three (3) Business Days following the
delivery by a Purchaser to the Company or the Company’s transfer agent of a
legended certificate representing such Shares deliver or cause to be delivered
to such Purchaser a certificate representing such Shares that is free from all
restrictive legends. Certificates for Shares free from all restrictive legends
may be transmitted by the Company’s transfer agent to the Purchasers by
crediting the account of the Purchaser’s prime broker with the Depository Trust
Company (“DTC”) as directed by such Purchaser. The Company warrants that the
Shares shall be freely transferable on the books and records of the Company as
and to the extent provided in this Agreement. If a Purchaser effects a transfer
of the Shares in accordance with Section 8.1, the Company shall permit the
transfer and shall promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Purchaser to effect such
transfer. Each Purchaser hereby agrees that the removal of the restrictive
legend pursuant to this Section 8.2 is predicated upon the Company’s reliance
that such Purchaser will sell any such Shares pursuant to either the
registration requirements of the Securities Act, including any applicable
prospectus delivery requirements, or an exemption therefrom.

At any time when the Company is required to cause an unlegended certificate to
replace a previously issued legended certificate, if: (1) the unlegended
certificate is not delivered to a Purchaser within three (3) Business Days of
submission by that Purchaser of a legended certificate and supporting
documentation to the transfer agent as provided above and (2) prior to the time
such unlegended certificate is received by the Purchaser, the Purchaser, or any
third party on behalf of such Purchaser or for the Purchaser’s account,
purchases (in an open market transaction or otherwise) shares of Common Stock to
deliver in satisfaction of a sale by the Purchaser of shares represented by such
certificate (a “Buy-In”), then the Company shall pay in cash to the Purchaser
(for costs incurred either directly by such Purchaser or on behalf of a third
party) the amount by which the total purchase price paid for Common Stock as a
result of the Buy-In (including brokerage commissions, if any) exceeds the
proceeds received by such Purchaser as a result of the sale to which such Buy-In
relates. The Purchaser shall provide the Company written notice indicating the
amounts payable to the Purchaser in respect of the Buy-In.

 

-26-



--------------------------------------------------------------------------------

9. Registration, Transfer and Substitution of Certificates for Shares.

9.1. Stock Register; Ownership of Shares. The Company will keep at its principal
office, or cause its transfer agent to keep, a register in which the Company
will provide for the registration of transfers of the Shares. The Company may
treat the Person in whose name any of the Shares are registered on such register
as the owner thereof and the Company shall not be affected by any notice to the
contrary. All references in this Agreement to a “holder” of any Shares shall
mean the Person in whose name such Shares are at the time registered on such
register.

9.2. Replacement of Certificates. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate representing any of the Shares, and, in the case of any such loss,
theft or destruction, upon delivery of an indemnity agreement and surety bond
reasonably satisfactory to the Company or, in the case of any such mutilation,
upon surrender of such certificate for cancellation at the office of the Company
maintained pursuant to Section 9.1 hereof, the Company at its expense will
execute and deliver, in lieu thereof, a new certificate representing such Share,
of like tenor.

10. Registration Rights of Purchasers.

10.1. Mandatory Registration. The Company shall prepare, and, as soon as
practicable but in no event later than 30 days after the Closing Date (the
“Filing Deadline”), file with the Commission a Registration Statement under the
Act on an appropriate form covering the resale of the full amount of the Common
Shares and the Underlying Shares (including any securities into or for which the
foregoing securities have been converted or exchanged, and any security issued
with respect thereto upon any stock dividend, split or similar event, the
“Registrable Securities”). The Company shall use its commercially reasonable
efforts to have the Registration Statement become effective under the Securities
Act as soon as practicable, but in no event later than the date (the
“Effectiveness Deadline”), which shall be either (i) in the event that the staff
of the Commission (the “Staff”) does not review the Registration Statement, 90
days after the Closing Date, or (ii) in the event that the Commission reviews
the Registration Statement, 120 days after the Closing Date (but in any event,
no later than three Business Days from the date the Staff indicates that it has
no further comments on the Registration Statement).

Subject to any comments from the Staff, such Registration Statement shall
include the plan of distribution attached hereto as Exhibit A; provided,
however, that no Purchaser shall be named as an “underwriter” in the
Registration Statement without the Purchaser’s prior written consent. Such
Registration Statement also shall cover pursuant to Rule 416 such indeterminate
number of additional shares of Common Stock due to changes in the number of
shares of Common Stock issuable upon conversion of the Preferred Shares
resulting from changes in the Conversion Price pursuant to the terms of the
Certificate of Designation. Such Registration Statement shall not include any
shares of Common Stock or other securities for the account of any other holder
without the prior written consent of the Required Holders.

10.2. Rule 415; Cutback If at any time the Staff takes the position that the
offering of some or all of the Registrable Securities in a Registration
Statement is not eligible to be made on a delayed or continuous basis under the
provisions of Rule 415 under the Securities

 

-27-



--------------------------------------------------------------------------------

Act or requires any Purchaser to be named as an “underwriter”, the Company shall
use its best efforts to persuade the Staff that the offering contemplated by the
Registration Statement is a valid secondary offering and not an offering “by or
on behalf of the issuer” as defined in Rule 415 and that none of the Purchasers
is an “underwriter”. The Major Purchasers shall have the right to participate or
have their counsel participate in any meetings or discussions with the Staff
regarding the Staff’s position and to comment or have their counsel comment on
any written submission made to the Staff respect thereto. No such written
submission shall be made to the Staff to which a Major Purchaser’s counsel
reasonably objects. In the event that, despite the Company’s best efforts and
compliance with the terms of this Section 10.2, the Staff refuses to alter its
position, the Company shall (i) remove from the Registration Statement such
portion of the Registrable Securities (the “Cut Back Shares”) and/or (ii) agree
to such restrictions and limitations on the registration and resale of the
Registrable Securities as the Staff may require to assure the Company’s
compliance with the requirements of Rule 415 (collectively, the “SEC
Restrictions”); provided, however, that the Company shall not agree to name any
Purchaser as an “underwriter” in such Registration Statement without the prior
written consent of such Purchaser. Any cut-back imposed on the Purchasers
pursuant to this Section 10.2 shall be allocated among the Purchasers on a pro
rata basis (after giving effect to the conversion in full of the Preferred
Shares notwithstanding any limitation on conversion contained in the Certificate
of Designation), unless the SEC Restrictions otherwise require or provide or the
Purchasers otherwise agree. No liquidated damages shall accrue as to any Cut
Back Shares until such date as the Company is able to effect the registration of
such Cut Back Shares in accordance with any SEC Restrictions (such date, the
“Restriction Termination Date” of such Cut Back Shares). In furtherance of the
foregoing, each Purchaser shall provide the Company with prompt written notice
of its sale of substantially all of the Registrable Securities under the
Registration Statement such that the Company will be able to file one or more
additional registration statements covering the Cut Back Shares. From and after
the Restriction Termination Date applicable to any Cut Back Shares, all of the
provisions of this Section 10 (including the liquidated damages provisions)
shall again be applicable to such Cut Back Shares; provided, however, that
(i) the Filing Deadline for the Registration Statement including such Cut Back
Shares shall be ten (10) Business Days after such Restriction Termination Date,
and (ii) the Effectiveness Deadline with respect to such Cut Back Shares shall
be the 90th day immediately after the Restriction Termination Date or the 120th
day if the Staff reviews such Registration Statement (but in any event no later
than three Business Days from the date the Staff indicates it has no further
comments on such Registration Statement).

10.3. Effect of Failure to File and Obtain and Maintain Effectiveness of
Registration Statement. Subject to Section 10.2, if (a) a Registration Statement
covering all of the Registrable Securities required to be covered thereby and
required to be filed by the Company pursuant to this Agreement is (i) not filed
with the Commission on or before the Filing Deadline (a “Filing Failure”) or
(ii) not effective under the Securities Act on or before the Effectiveness
Deadline (an “Effectiveness Failure”) or (b) on any day during the Registration
Period and after the Effective Date, sales of all of the Registrable Securities
required to be included in such Registration Statement cannot be made (other
than (i) during an Allowable Grace Period or (ii) if the Registration Statement
is on Form S-1, for a period of 15 days following the date the Company files a
post-effective amendment to incorporate the Company’s Annual Report on Form
10-K) pursuant to such Registration Statement (including, without limitation,
because of a failure to keep such Registration Statement effective, to disclose
such

 

-28-



--------------------------------------------------------------------------------

information as is necessary for sales to be made pursuant to such Registration
Statement or to register a sufficient number of shares of Common Stock) (a
“Maintenance Failure”) then, in satisfaction of the damages to any holder of
Registrable Securities by reason of any such delay in or reduction of its
ability to sell the underlying shares of Common Stock, the Company shall pay to
each holder of Registrable Securities relating to such Registration Statement an
amount in cash equal to one percent (1.0%) of such holder’s Pro Rata Interest in
the Total Purchase Price on each of the following dates (subject to the provisos
to the immediately following sentence): (i) the day of a Filing Failure and on
every thirtieth day (pro rated for periods totaling less than 30 days)
thereafter until such Filing Failure is cured; (ii) the day of an Effectiveness
Failure and on every thirtieth day (pro rated for periods totaling less than 30
days) thereafter until such Effectiveness Failure is cured; and (iii) the
initial day of a Maintenance Failure and on every thirtieth day (pro rated for
periods totaling less than 30 days) thereafter until such Maintenance Failure is
cured. The payments to which a holder shall be entitled pursuant to this
Section 10.3 are referred to herein as “Registration Delay Payments;” provided
that no Registration Delay Payments shall be required following the termination
of the Registration Period, and provided further that in no event shall the
aggregate Registration Delay Payments accruing under this Section 10.3 exceed
ten percent (10%) of a holder’s Pro Rata Interest in the Total Purchase Price.
The first such Registration Delay Payment shall be paid within three Business
Days after the event or failure giving rise to such Registration Delay Payment
occurred and all other Registration Delay Payments shall be paid on the earlier
of (I) the last day of the calendar month during which such Registration Delay
Payments are incurred and (II) the third Business Day after the event or failure
giving rise to the Registration Delay Payments is cured. In the event the
Company fails to make Registration Delay Payments in a timely manner, such
Registration Delay Payments shall bear interest at the rate of one percent
(1.0%) per month (pro rated for partial months) until paid in full.

10.4. Related Obligations. At such time as the Company is obligated to file a
Registration Statement with the Commission pursuant to Section 10.1 hereof, the
Company will use commercially reasonable efforts to effect the registration of
the Registrable Securities in accordance with the intended method of disposition
thereof, and, pursuant thereto, the Company shall have the following
obligations:

(a) The Company shall submit to the Commission, within two Business Days after
the Company learns that no review of a particular Registration Statement will be
made by the Staff or that the Staff has no further comments on a particular
Registration Statement, as the case may be, a request for acceleration of
effectiveness of such Registration Statement to a time and date not later than
two Business Days after the submission of such request. The Company shall keep
each Registration Statement effective pursuant to Rule 415 at all times with
respect to each Purchaser’s Registrable Securities until the earlier of (i) the
date as of which such Purchaser may sell all of the Registrable Securities
covered by such Registration Statement under Rule 144 without volume or manner
of sale restrictions and without the requirement for the Company to be in
compliance with the current public information requirements under Rule 144(c)(1)
(or any successor thereto) promulgated under the Securities Act or (ii) the date
on which the such Purchaser shall have sold all of the Registrable Securities
pursuant to such Registration Statement (the “Registration Period”). The Company
shall

 

-29-



--------------------------------------------------------------------------------

ensure that each Registration Statement (including any amendments or supplements
thereto and prospectuses contained therein) shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein (in the case of
prospectuses, in the light of the circumstances in which they were made) not
misleading.

(b) The Company shall prepare and file with the Commission such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration
Statement, which prospectus is, to the extent required, to be filed pursuant to
Rule 424 promulgated under the Securities Act, as may be necessary to keep such
Registration Statement effective at all times during the Registration Period,
and, during such period, comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by such Registration Statement until such time as all of such Registrable
Securities shall have been disposed of in accordance with the intended methods
of disposition by the seller or sellers thereof as set forth in such
Registration Statement.

(c) Upon request of a Purchaser, the Company shall furnish to such Purchaser
without charge, (i) promptly after the Registration Statement including such
Purchaser’s Registrable Securities is prepared and filed with the Commission, at
least one copy of such Registration Statement and any amendment(s) thereto,
including financial statements and schedules, all documents incorporated therein
by reference, if requested by the Purchaser, all exhibits and each preliminary
prospectus, (ii) upon the effectiveness of any Registration Statement, 10 copies
of the prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as the Purchaser may
reasonably request) and (iii) such other documents, including copies of any
preliminary or final prospectus, as the Purchaser may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities.

(d) The Company shall notify the Purchasers in writing of the happening of any
event, as promptly as practicable after becoming aware of such event, as a
result of which the prospectus included in a Registration Statement, as then in
effect, includes an untrue statement of a material fact or omission to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading (provided that in no event shall such notice contain any material,
nonpublic information), and, promptly prepare a supplement or amendment to such
Registration Statement to correct such untrue statement or omission, and upon
request deliver 10 copies of such supplement or amendment to the Purchasers (or
such other number of copies as the Purchasers may reasonably request). Unless
such information is publicly available, the Company shall also promptly notify
the Purchasers in writing (i) when a prospectus or any prospectus

 

-30-



--------------------------------------------------------------------------------

supplement or post-effective amendment has been filed, and when a Registration
Statement or any post-effective amendment has become effective (notification of
such effectiveness shall be delivered to the Purchasers by facsimile or email on
the same day of such effectiveness), (ii) of any request by the Commission for
amendments or supplements to a Registration Statement or related prospectus or
related information, and (iii) of the Company’s reasonable determination that a
post-effective amendment to a Registration Statement would be appropriate.

(e) The Company shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment and to notify the Purchaser who holds Registrable
Securities being sold of the issuance of such order and the resolution thereof
or its receipt of notice of the initiation or threat of any proceeding for such
purpose.

(f) If a Purchaser is required under applicable securities law to be described
in the Registration Statement as an underwriter, at the reasonable request of
the Purchaser, the Company shall furnish to the Purchaser, on the date of the
effectiveness of the Registration Statement and thereafter from time to time on
such dates as the Purchaser may reasonably request (i) a letter, dated such
date, from the Company’s independent certified public accountants in form and
substance as is customarily given by independent certified public accountants to
underwriters in an underwritten public offering, addressed to the Purchaser, and
(ii) an opinion, dated as of such date, of counsel representing the Company for
purposes of such Registration Statement, in form, scope and substance as is
customarily given in an underwritten public offering, addressed to the
Purchaser.

(g) If a Purchaser is required under applicable securities law to be described
in the Registration Statement as an underwriter, upon the written request of the
Purchaser in connection with the Purchaser’s due diligence requirements, if any,
the Company shall make available for inspection by (i) the Purchaser and its
legal counsel and (ii) one firm of accountants or other agents retained by the
Purchaser (collectively, the “Inspectors”), all pertinent financial and other
records, and pertinent corporate documents and properties of the Company
(collectively, the “Records”), as shall be reasonably deemed necessary by each
Inspector solely for the purpose of establishing a due diligence defense under
underwriter liability under the Securities Act, and cause the Company’s
officers, directors and employees to supply all information which any Inspector
may reasonably request; provided, however, that each Inspector shall agree to
hold in strict confidence and shall not make any disclosure (except to the
Purchaser) or use of any Record or other information which the Company
determines in good faith to be confidential, and of which determination the
Inspectors are so notified, unless (a) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in any Registration
Statement or related prospectus or is otherwise required under the Securities
Act, (b) the

 

-31-



--------------------------------------------------------------------------------

release of such Records is ordered pursuant to a final, non-appealable subpoena
or order from a court or government body of competent jurisdiction, or (c) the
information in such Records has been made generally available to the public
other than by disclosure in violation of this Agreement or any other agreement.
The Purchaser agrees that it shall, upon learning that disclosure of such
Records is sought in or by a court or governmental body of competent
jurisdiction or through other means, give prompt notice to the Company and allow
the Company, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
the Company and any Purchaser) shall be deemed to limit the Purchaser’s ability
to sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.

(h) The Company shall hold in confidence and not make any disclosure of
information concerning the Purchasers provided to the Company unless
(i) disclosure of such information is necessary to comply with federal or state
securities laws, (ii) the disclosure of such information is necessary to avoid
or correct a misstatement or omission in any Registration Statement, (iii) the
release of such information is ordered pursuant to a subpoena or other final,
non-appealable order from a court or governmental body of competent jurisdiction
or (iv) such information has been made generally available to the public other
than by disclosure in violation of this Agreement or any other agreement. The
Company agrees that it shall, upon learning that disclosure of such information
concerning any Purchaser is sought in or by a court or governmental body of
competent jurisdiction or through other means, give prompt written notice to
such Purchaser and allow such Purchaser, at such Purchaser’s expense, to
undertake appropriate action to prevent disclosure of, or to obtain a protective
order for, such information.

(i) The Company shall cooperate with the Purchasers and, to the extent
applicable, facilitate the timely preparation and delivery of certificates (not
bearing any restrictive legend) representing the Registrable Securities to be
offered pursuant to a Registration Statement and enable such certificates to be
in such denominations or amounts, as the case may be, as the Purchasers may
reasonably request and registered in such names as the Purchasers may request.

(j) If requested by a Purchaser, the Company shall (i) as soon as practicable
incorporate in a prospectus supplement or post-effective amendment such
information as the Purchaser reasonably requests to be included therein relating
to the sale and distribution of Registrable Securities, including, without
limitation, information with respect to the number of Registrable Securities
being offered or sold, the purchase price being paid therefor and any other
terms of the offering of the Registrable Securities to be sold in such offering;
(ii) as soon as practicable make all required filings of such prospectus
supplement or post-effective amendment after being notified of the matters to be
incorporated in such prospectus supplement or post-effective amendment; and
(iii) as soon as practicable, supplement or make amendments to any Registration
Statement if reasonably requested by the Purchaser.

 

-32-



--------------------------------------------------------------------------------

(k) The Company shall use commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

(l) The Company shall otherwise use commercially reasonable efforts to comply
with all applicable rules and regulations of the Commission in connection with
any registration hereunder.

(m) Within two Business Days after a Registration Statement that covers
Registrable Securities becomes effective under the Securities Act, the Company
shall deliver to the transfer agent for such Registrable Securities (with copies
to the Purchasers) confirmation that such Registration Statement has become
effective under the Securities Act.

(n) Notwithstanding anything to the contrary herein, at any time after the
Effective Date, the Company may delay the disclosure of material, non-public
information concerning the Company the disclosure of which at the time is not,
in the good faith opinion of the Board of Directors and its counsel, in the best
interest of the Company and, in the opinion of counsel to the Company, otherwise
required (a “Grace Period”); provided, that the Company shall promptly
(i) notify the Purchasers in writing of the existence of material, non-public
information giving rise to a Grace Period (provided that in each notice the
Company will not disclose the content of such material, non-public information
to the Purchasers) and the date on which the Grace Period will begin, and
(ii) notify the Purchasers in writing of the date on which the Grace Period
ends; and, provided further, that the Grace Periods shall not exceed an
aggregate of 30 Trading Days during any 365-day period and the first day of any
Grace Period must be at least 15 days after the last day of any prior Grace
Period (each, an “Allowable Grace Period”). For purposes of determining the
length of a Grace Period above, the Grace Period shall begin on and include the
date the Purchasers receive the notice referred to in clause (i) and shall end
on and include the later of the date the Purchasers receive the notice referred
to in clause (ii) and the date referred to in such notice. The provisions of
Section 10.4(e) hereof shall not be applicable during the period of any
Allowable Grace Period. Upon expiration of the Grace Period, the Company shall
again be bound by the first sentence of Section 10.4(d) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, the Company
shall cause its transfer agent to deliver unlegended shares of Common Stock to a
transferee of any Purchaser in accordance with the terms of this Agreement in
connection with any sale of Registrable Securities with respect to which a
Purchaser has entered into a contract for sale, and delivered a copy of the
prospectus included as part of the applicable Registration Statement (unless an
exemption from such prospectus delivery requirement exists), prior to the
Purchaser’s receipt of the notice of a Grace Period and for which the Purchaser
has not yet settled.

 

-33-



--------------------------------------------------------------------------------

(o) Neither the Company nor any Subsidiary or affiliate thereof shall identify
any Purchaser as an underwriter in any public disclosure or filing with the
Commission or any applicable Trading Market without the prior written consent of
such Purchaser, and any Purchaser being deemed an underwriter by the Commission
shall not relieve the Company of any obligations it has under this Agreement.

10.5. Obligations of the Purchasers.

(a) At least five (5) Business Days prior to the first anticipated filing date
of a Registration Statement, the Company shall notify each Purchaser in writing
of any information the Company requires from such Purchaser in order to have
that Purchaser’s Registrable Securities included in such Registration Statement.
It shall be a condition precedent to the obligations of the Company to complete
the registration pursuant to this Agreement with respect to the Registrable
Securities of a particular Purchaser that the Purchaser shall furnish to the
Company such information regarding itself, the Registrable Securities held by it
and the intended method of disposition of the Registrable Securities held by it
as shall be reasonably required to effect the effectiveness of the registration
of such Registrable Securities and shall execute such documents in connection
with such registration as the Company may reasonably request.

(b) Each Purchaser, by its acceptance of the Registrable Securities, agrees to
cooperate with the Company as reasonably requested by the Company in connection
with the preparation and filing of any Registration Statement hereunder, unless
the Purchaser has notified the Company in writing of the Purchaser’s election to
exclude all of the Purchaser’s Registrable Securities from such Registration
Statement.

(c) Each Purchaser agrees that, upon receipt of any notice from the Company of
the happening of any event of the kind described in Section 10.4(e) or the first
sentence of 10.4(d), the Purchaser will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until the Purchaser’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 10.4(e) or the first
sentence of 10.4(d) or receipt of notice that no supplement or amendment is
required. Notwithstanding anything to the contrary, the Company shall cause its
transfer agent to deliver unlegended shares of Common Stock to a transferee of
the Purchaser in accordance with the terms of this Agreement in connection with
any sale of Registrable Securities with respect to which the Purchaser has
entered into a contract for sale prior to the Purchaser’s receipt of a notice
from the Company of the happening of any event of the kind described in
Section 10.4(e) or the first sentence of 10.4(d) and for which the Purchaser has
not yet settled.

 

-34-



--------------------------------------------------------------------------------

(d) Each Purchaser covenants and agrees that it will comply with the prospectus
delivery requirements of the Securities Act as applicable to it or an exemption
therefrom (including, without limitation, Rule 172 under the Securities Act) in
connection with sales of Registrable Securities pursuant to the Registration
Statement.

10.6. Expenses of Registration. All reasonable expenses incurred in connection
with registrations, filings or qualifications pursuant to Section 10, including,
without limitation, all registration, listing and qualifications fees, printers
and accounting fees, and fees and disbursements of counsel for the Company,
shall be paid by the Company.

10.7. Reports under the Exchange Act. With a view to making available to the
Purchasers the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the Commission that may at any time permit
the Purchasers to sell securities of the Company to the public without
registration (“Rule 144”), the Company agrees to:

(a) make and keep “current public information” “available,” as those terms are
understood and defined in Rule 144, during the Reporting Period;

(b) file with the Commission in a timely manner all reports and other documents
required of the Company under the Exchange Act; and

(c) furnish to the Purchasers so long as any Purchaser owns Registrable
Securities, promptly upon request during the Reporting Period, (i) a written
statement by the Company, if true, that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (ii) a copy
of the most recent annual or quarterly report of the Company and such other
reports and documents so filed by the Company and (iii) such other information
as may be reasonably requested to permit the Purchasers to sell such securities
pursuant to Rule 144 without registration.

10.8. Assignment of Registration Rights. The rights under Section 10 shall be
automatically assignable by a Purchaser to any transferee of all or any portion
of the Purchaser’s Registrable Securities if: (i) the Purchaser agrees in
writing with the transferee or assignee to assign such rights and a copy of such
agreement is furnished to the Company within a reasonable time after such
assignment; (ii) the Company is, within a reasonable time after such transfer or
assignment, furnished with written notice of (a) the name and address of such
transferee or assignee and (b) the securities with respect to which such
registration rights are being transferred or assigned; (iii) immediately
following such transfer or assignment, the further disposition of such
securities by the transferee or assignee is restricted under the Securities Act
or applicable state securities laws; (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein; and (v) such transfer shall have been made in
accordance with the applicable requirements of this Agreement.

10.9. Indemnification.

 

-35-



--------------------------------------------------------------------------------

(a) Company Indemnification. The Company will indemnify each Purchaser who holds
Registrable Securities (if Registrable Securities held by such Purchaser are
included in the securities as to which such registration is being effected),
each of its officers and directors, partners, members and each person
controlling such Purchaser within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, against all expenses, claims, losses,
damages or liabilities (or actions in respect thereof), including any of the
foregoing incurred in settlement of any litigation, commenced or threatened,
arising out of or based on (A) any untrue statement (or alleged untrue
statement) of a material fact contained in any Registration Statement,
prospectus, offering circular or other document (including, without limitation,
any “free writing prospectus” (as defined in Rule 405 under the Securities Act)
authorized by the Company for use in connection with such Registration
Statement), or any amendment or supplement thereto, incident to any such
Registration Statement, or based on any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances in which they were made, not
misleading, or (B) any violation by the Company of the Securities Act, the
Exchange Act, state securities laws or any rule or regulation promulgated under
such laws applicable to the Company in connection with any such registration,
and in each case, the Company will reimburse each such Purchaser, each of its
officers and directors, partners, members and each person controlling such
Purchaser, for any legal and any other expenses reasonably incurred, as such
expenses are incurred, in connection with investigating, preparing or defending
any such claim, loss, damage, liability or action, provided that the Company
will not be liable in any such case to the extent that any such claim, loss,
damage, liability or expense arises out of or is based on (X) any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by an
instrument duly executed by such Purchaser or controlling person, and stated to
be specifically for use therein, (Y) the use by a Purchaser of an outdated or
defective prospectus after the Company has notified such Purchaser in writing
that the prospectus is outdated or defective or (Z) a Purchaser’s (or any other
indemnified person’s) failure to send or give a copy of the prospectus or
supplement (as then amended or supplemented), if required (and not exempted,
including pursuant to Rule 172 under the Securities Act (or any successor rule))
to the Persons asserting an untrue statement or omission or alleged untrue
statement or omission at or prior to the written confirmation of the sale of
Registrable Securities.

(b) Purchaser Indemnification. Each Purchaser holding Registrable Securities
will, if Registrable Securities held by such Purchaser are included in the
securities as to which such registration is being effected, severally and not
jointly, indemnify the Company, each of its directors and officers, other
holders of the Company’s securities covered by such Registration Statement, each
person who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and each such holder, each of
its officers and directors and each person controlling such holder within the
meaning of Section

 

-36-



--------------------------------------------------------------------------------

15 of the Securities Act or Section 20 of the Exchange Act, against all claims,
losses, damages and liabilities (or actions in respect thereof) arising out of
or based on: (A) any untrue statement (or alleged untrue statement) of a
material fact contained in any such Registration Statement, prospectus, offering
circular or other document, or any omission (or alleged omission) to state
therein a material fact required to be stated therein or necessary to make the
statements therein not misleading, to the extent, and only to the extent, that
such untrue statement (or alleged untrue statement) or omission (or alleged
omission) is made in such Registration Statement, prospectus, offering circular
or other document in reliance upon and in conformity with written information
furnished to the Company by an instrument duly executed by such Purchaser and
stated to be specifically for use therein, or (B) any violation by such
Purchaser, in connection with the disposition of such Purchaser’s Registrable
Securities, of the Securities Act, the Exchange Act, state securities laws or
any rule or regulation promulgated under such laws applicable to such Purchaser,
and in each case, such Purchaser will reimburse the Company, each other holder,
and directors, officers, persons, underwriters or control persons of the Company
and the other holders for any legal or any other expenses reasonably incurred,
as such expenses are incurred, in connection with investigating or defending any
such claim, loss, damage, liability or action; provided, that the indemnity
agreement contained in this Subsection 10.9(b) shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of such indemnifying Purchaser (which
consent shall not be unreasonably withheld or delayed). The liability of any
Purchaser for indemnification under this Section 10.9(b) in its capacity as a
seller of Registrable Securities shall not exceed the amount of net proceeds to
such Purchaser of the securities sold in any such registration.

(c) Notice and Procedure. Each party entitled to indemnification under this
Section 10.9 (the “Indemnified Party”) shall give written notice to the party
required to provide indemnification (the “Indemnifying Party”) promptly after
such Indemnified Party has actual knowledge of any claim as to which indemnity
may be sought, and shall permit the Indemnifying Party to assume the defense of
any such claim or any litigation resulting therefrom, provided that counsel for
the Indemnifying Party, who shall conduct the defense of such claim or
litigation, shall be approved by the Indemnified Party (whose approval shall not
unreasonably be withheld), and the Indemnified Party may participate in such
defense at such party’s expense, and provided further that the failure of any
Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Agreement unless the failure to
give such notice is materially prejudicial to an Indemnifying Party’s ability to
defend such action and provided, further, that the Indemnifying Party shall not
assume the defense for matters as to which there is a conflict of interest or
there are separate and different defenses. No Indemnifying Party, in the defense
of any such claim or litigation, shall, except with the consent of each
Indemnified Party (whose consent shall not be unreasonably withheld), consent to
entry of any judgment or enter into any settlement unless such judgment or
settlement (x) includes, as an unconditional term thereof, the giving by the
claimant or plaintiff

 

-37-



--------------------------------------------------------------------------------

to such Indemnified Party of a release from all liability in respect to such
claim or litigation; and (y) does not include any admission of fault or
culpability or a failure to act by or on behalf of such Indemnified Party.

(d) Contribution. If the indemnification provided for in this Section 10.9 is
held by a court of competent jurisdiction to be unavailable to an Indemnified
Party with respect to any losses, claims, damages, expenses or liabilities
referred to herein, the Indemnifying Party, in lieu of indemnifying such
Indemnified Party thereunder, shall to the extent permitted by applicable law
contribute to the amount paid or payable by such Indemnified Party as a result
of such loss, claim, damage or liability in such proportion as is appropriate to
reflect the relative fault of the Indemnifying Party, on the one hand, and of
the Indemnified Party, on the other, in connection with the untrue statement or
omission or alleged untrue statement or omission that resulted in such loss,
claim, damage, expense or liability, as well as any other relevant equitable
considerations. The relative fault of the Indemnifying Party and of the
Indemnified Party shall be determined by a court of law by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or by the Indemnified Party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission; provided, that in no event
shall any contribution by a Purchaser hereunder exceed the amount of net
proceeds to such Purchaser of the securities sold in any such registration, less
the amount of any damages that such Purchaser has otherwise been required to pay
by reason of such untrue statement or omission or alleged untrue statement or
omission. The amount paid or payable by a party as a result of any loss, claim,
damage, expense or liability shall be deemed to include, subject to the
limitations set forth in this Agreement, any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section 10.9 was available
to such party in accordance with its terms. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations to contribute pursuant
to this Section 10.9(d) are several and not joint.

(e) Survival. The obligations of the Company and the Purchasers under this
Section 10.9 shall survive completion of any offering of Registrable Securities
in a Registration Statement and the termination of this Agreement. The indemnity
and contribution agreements contained in this Section 10.9 are in addition to
any liability that the Indemnifying Parties may have to the Indemnified Parties
and are not in diminution or limitation of other remedies or causes of action
that the parties may have under this Agreement.

11. Definitions. Unless the context otherwise requires, the terms defined in
this Section 11 shall have the meanings specified for all purposes of this
Agreement; provided,

 

-38-



--------------------------------------------------------------------------------

however, that capitalized terms that are not otherwise defined herein shall have
the meanings given to such terms in the Certificate of Designation. All
accounting terms used in this Agreement, whether or not defined in this
Section 11, shall be construed in accordance with GAAP. If the Company has one
or more Subsidiaries, such accounting terms shall be determined on a
consolidated basis for the Company and each of its Subsidiaries, and the
financial statements and other financial information to be furnished by the
Company pursuant to this Agreement shall be consolidated and presented with
consolidating financial statements of the Company and each of its Subsidiaries.

“Affiliate” shall have the meaning ascribed to such term in Rule 12b-2 of the
General Rules and Regulations under the Exchange Act.

“Certificate of Designation” means the Certificate of Designation to be filed
prior to the Closing by the Company with the Secretary of State of Delaware, in
the form of Exhibit B attached hereto.

“Effective Date” means the date the Registration Statement pursuant to
Section 10 has becomes effective under the Securities Act.

“Encumbrances” means a lien, claim, judgment, charge, mortgage, security
interest, pledge, escrow, equity or other encumbrance other than restrictions
pursuant to any applicable state or federal securities laws.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” means U.S. generally accepted accounting principles consistently applied.

“Governmental Entity” means any national, federal, state, municipal, local,
territorial, foreign or other government or any department, commission, board,
bureau, agency, regulatory authority, self-regulatory organization or
instrumentality thereof, or any court, judicial, administrative or arbitral body
or public or private tribunal.

“Indebtedness” means (1) all indebtedness for borrowed money, (2) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (including, without limitation, “capital leases” in
accordance with GAAP) (other than trade payables entered into in the ordinary
course of business), (3) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (4) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (5) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (6) all monetary obligations under any
leasing or similar arrangement which, in connection with GAAP, consistently
applied for the periods covered thereby, is classified as a capital lease,
(7) all indebtedness referred to in clauses (1) through (6) above secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets

 

-39-



--------------------------------------------------------------------------------

(including accounts and contract rights) owned by any Person, even though the
Person which owns such assets or property has not assumed or become liable for
the payment of such indebtedness, and (8) all contingent obligations in respect
of indebtedness or obligations of others of the kinds referred to in clauses
(1) through (7) above.

“Lien” means any mortgage, lien, pledge, charge, security interest or other
similar encumbrance upon or in any property or assets (including accounts and
contract rights).

“Major Purchaser” means (i) prior to Closing any Purchaser who, together with
its Affiliates, has agreed to invest at least $5,000,000 pursuant to this
Agreement and (ii) from and after Closing, any Purchaser who, together with its
Affiliates, beneficially owns (as determined pursuant to Rule 13d-3 under the
Exchange Act but without giving effect to any limitation on the conversion of
the Preferred Shares included in the Certificate of Designation) at least
2,500,000 shares of Common Stock (appropriately adjusted for any stock split,
reverse stock split, stock dividend or other reclassification or combination of
the Common Stock occurring after the date hereof).

“Material Adverse Effect” means any (i) adverse effect on the reservation,
issuance, delivery or validity of the Shares, as applicable, or the transactions
contemplated hereby or on the ability of the Company to perform its obligations
under this Agreement, or (ii) material adverse effect on the condition
(financial or otherwise), prospects, properties, assets, liabilities, business
or operations of the Company and its Subsidiaries, taken as a whole.

“Material Contract” means all written and oral contracts, agreements, deeds,
mortgages, leases, subleases, licenses, instruments, notes, commitments,
commissions, undertakings, arrangements and understandings (i) which by their
terms involve, or would reasonably be expected to involve, aggregate payments by
or to the Company or any Subsidiary during any twelve month period in excess of
$250,000, (ii) the breach of which by the Company or any Subsidiary would
reasonably be expected to have a Material Adverse Effect, or (iii) which are
required to be filed as exhibits by the Company with the Commission pursuant to
Items 601(b)(1), 601(b)(2), 601(b)(4), 601(b)(9) or 601(b)(10) of Regulation S-K
promulgated by the Commission.

“Person” means and includes all natural persons, corporations, business trusts,
associations, companies, partnerships, joint ventures, limited liability
companies and other entities and governments and agencies and political
subdivisions.

“Permitted Indebtedness” means (1) Indebtedness existing on the Closing Date and
disclosed in the SEC Reports, (2) Purchase Money Indebtedness, (3) Indebtedness
to trade creditors incurred in the ordinary course of business, and
(4) extensions, refinancings and renewals of any items of Permitted Indebtedness
in clauses (1) and (2) hereof, provided that the principal amount is not
increased, other than by their existing terms, or the terms modified to impose
more burdensome terms upon Company and such Indebtedness shall not be secured by
any additional collateral.

“Permitted Liens” means any Lien disclosed in an SEC Report and: (1) any Lien
for taxes not yet due or delinquent or being contested in good faith by
appropriate proceedings for

 

-40-



--------------------------------------------------------------------------------

which adequate reserves have been established in accordance with GAAP, (2) any
statutory Lien arising in the ordinary course of business by operation of law
with respect to a liability that is not yet due or delinquent, (3) any Lien
created by operation of law, such as materialmen’s liens, mechanics’ liens and
other similar liens, arising in the ordinary course of business with respect to
a liability that is not yet due or delinquent or that are being contested in
good faith by appropriate proceedings, (4) Liens (a) upon or in any equipment
acquired or held by the Company or any of its Subsidiaries to secure the
purchase price of such equipment or indebtedness incurred solely for the purpose
of financing the acquisition or lease of such equipment, or (b) existing on such
equipment at the time of its acquisition, provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such equipment, (5) Liens incurred in connection with the extension, renewal or
refinancing of the indebtedness secured by Liens of the type described in
clauses (1) through (4) above, provided that any extension, renewal or
replacement Lien shall be limited to the property encumbered by the existing
Lien and the principal amount of the Indebtedness being extended, renewed or
refinanced does not increase, (7) leases, subleases, licenses and sublicenses
granted to others in the ordinary course of the Company’s business, not
interfering in any material respect with the business of the Company and its
Subsidiaries taken as a whole, and (8) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payments of custom duties in
connection with the importation of goods.

“Placement Agents” means Jefferies LLC and Piper Jaffray & Co.

“Preferred Stock” means the up to 46,000 shares of the Company’s Series C
Convertible Preferred Stock, $0.001 par value, issued hereunder having the
rights, preferences and privileges set forth in the Certificate of Designation,
in the form of Exhibit B hereto.

“Pro Rata Interest” of a Purchaser means the number of Common Shares purchased
by such Purchaser (or in the event such Purchaser purchased Preferred Shares,
the number of Underlying Shares), relative to the total number of Common Shares,
and Underlying Shares of Preferred Shares, being sold hereunder, as reflected on
Schedule I attached hereto.

“Purchase Money Indebtedness” means Indebtedness, incurred at the time of, or
within 30 days after, the acquisition of any fixed assets for the purpose of
financing all or any part of the acquisition cost thereof.

“Purchaser” has the meaning assigned to it in the introductory paragraph of this
Agreement and shall include any Affiliates of the Purchaser.

“Registration Statement” means a registration statement or registration
statements of the Company filed under the Securities Act pursuant to Section 10
hereof.

“Reporting Period” means the period commencing on the Closing Date and ending on
the earlier of (i) the date as of which the Purchasers may sell all of the
Shares under Rule 144 without volume or manner of sale restrictions and without
the requirement for the Company to be in compliance with the current public
information requirements under Rule 144(c)(1) (or any successor thereto)
promulgated under the Securities Act and (ii) the date on which the Purchasers
shall have sold all of the Shares pursuant to a Registration Statement or
pursuant to Rule 144.

 

-41-



--------------------------------------------------------------------------------

“Required Holders” means (i) prior to the Closing, (A) each Major Purchaser and
(B) the Purchasers agreeing to invest at least 66% of the amount invested by all
the Purchasers pursuant to this Agreement and (ii) from and after the Closing,
(B) each Major Purchaser and (B) the Purchasers beneficially owning (as
determined pursuant to Rule 13d-3 under the Exchange Act but without giving
effect to any limitation on the conversion of the Preferred Shares included in
the Certificate of Designation) at least 66% of the Shares.

“Subsidiary” means any corporation, association trust, limited liability
company, partnership, joint venture or other business association or entity
(i) at least 50% of the outstanding voting securities of which are at the time
owned or controlled directly or indirectly by the Company or (ii) with respect
to which the Company possesses, directly or indirectly, the power to direct or
cause the direction of the affairs or management of such Person.

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market; provided, that “Trading Day” shall not include any day on which the
Common Stock is scheduled to trade on such exchange or market for less than 4.5
hours or any day that the Common Stock is suspended from trading during the
final hour of trading on such exchange or market (or if such exchange or market
does not designate in advance the closing time of trading on such exchange or
market, then during the hour ending at 4:00:00 p.m., New York time).

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: NYSE Amex
Equities, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Markets Group Inc.

“Transaction Documents” means this Agreement, the Certificate of Designation and
all exhibits and schedules thereto and hereto and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

12. Enforcement.

12.1. Cumulative Remedies. None of the rights, powers or remedies conferred upon
the Purchasers on the one hand or the Company on the other hand shall be
mutually exclusive, and each such right, power or remedy shall be cumulative and
in addition to every other right, power or remedy, whether conferred by this
Agreement or now or hereafter available at law, in equity, by statute or
otherwise.

12.2. No Implied Waiver. Except as expressly provided in this Agreement, no
course of dealing between the Company and the Purchasers or any other holder of
shares of Common Stock and no delay in exercising any such right, power or
remedy conferred hereby or now or hereafter existing at law in equity, by
statute or otherwise, shall operate as a waiver of, or otherwise prejudice, any
such right, power or remedy.

13. Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, which
shall be publicly disclosed by the Company in the press release to be issued, or
8-K Filing to be filed, pursuant to Section 6.7 herein, the Company covenants
and agrees that neither it, nor any other Person acting on its behalf, will
provide any Purchaser or its agents or counsel with any information that the

 

-42-



--------------------------------------------------------------------------------

Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have entered into a written agreement with the
Company regarding the confidentiality and use of such information. The Company
understands and confirms that each Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

14. Miscellaneous.

14.1. Waivers and Amendments. Upon the approval of the Company and the written
consent of the Required Holders, the obligations of the Company and the rights
of the Purchasers under this Agreement may be waived (either generally or in a
particular instance, either retroactively or prospectively and either for a
specified period of time or indefinitely). Neither this Agreement, nor any
provision hereof, maybe changed, waived, discharged or terminated orally or by
course of dealing, but only by an instrument in writing executed by the Company
and the Required Holders.

14.2. Notices. All notices, requests, consents, and other communications under
this Agreement shall be in writing and shall be deemed delivered (a) when
delivered, if delivered personally, (b) four Business Days after being sent by
registered or certified mail, return receipt requested, postage prepaid; (c) one
Business Day after being sent via a reputable nationwide overnight courier
service guaranteeing next business day delivery, or (d) when receipt is
acknowledged, in the case of facsimile or email, in each case to the intended
recipient as set forth below, with respect to the Company, and to the addresses
set forth on the signature pages hereto with respect to the Purchasers.

If to the Company:

Arrowhead Research Corporation

225 South Lake Avenue, Suite 1050

Pasadena, California 91101

Attention: Chief Executive Officer

Facsimile No.: (626) 304-3401

Email: canzalone@arrowres.com

with a copy to:

Ropes & Gray LLP

Three Embarcadero Center

San Francisco, CA 94111

Attention: Ryan Murr, Esq.

Facsimile No.: (415) 315-6026

Email: ryan.murr@ropesgray.com

or at such other address as the Company or each Purchaser each may specify by
written notice to the other parties hereto in accordance with this Section 14.2.

 

-43-



--------------------------------------------------------------------------------

14.3. No Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

14.4. Successors and Assigns. All the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective parties hereto, the successors and permitted assigns of each
Purchaser and the successors of the Company, whether so expressed or not. None
of the parties hereto may assign its rights or obligations hereof without the
prior written consent of the Company, except as provided in Section 10.8 and
except that a Purchaser may, without the prior consent of the Company, assign
its rights to purchase the Shares hereunder to any of its Affiliates (provided
such Affiliate agrees to be bound by the terms of this Agreement and makes the
same representations and warranties set forth in Section 4 hereof). This
Agreement shall not inure to the benefit of or be enforceable by any other
Person. Notwithstanding anything herein or in the other Transaction Documents to
the contrary, (i) each of the Placement Agents shall be a third party
beneficiary of, and my rely on, in each case with the same force and effect as
if such Placement Agent were (solely for purposes of this sentence) a Purchaser,
the representations, warranties and covenants of the Company and each Purchaser
hereunder; and (ii) the opinion of Ropes & Gray LLP delivered pursuant to
Section 7.1(g) shall also be addressed to each Placement Agent (it being
understood that the requirement that such opinion be so addressed to each
Placement Agent shall not be a condition precedent to any obligations of the
Purchasers pursuant hereto).

14.5. Headings. The headings of the Sections and paragraphs of this Agreement
have been inserted for convenience of reference only and do not constitute a
part of this Agreement.

14.6. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to its
conflict of law principles.

14.7. Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in any federal
or state court located in the City of New York and State of New York, and each
of the parties hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each party agrees that
service of process on such party as provided in Section 14.2 shall be deemed
effective service of process on such party.

14.8. Counterparts; Effectiveness. This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, with
the same

 

-44-



--------------------------------------------------------------------------------

effect as if all parties had signed the same document. All such counterparts
(including counterparts delivered by facsimile or other electronic format) shall
be deemed an original, shall be construed together and shall constitute one and
the same instrument. This Agreement shall become effective when each party
hereto shall have received counterparts hereof signed by all of the other
parties hereto.

14.9. Entire Agreement. This Agreement contains the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof and, except
as set forth below, such agreements supersede and replace all other prior
agreements, written or oral, among the parties hereto with respect to the
subject matter hereof and thereof. Notwithstanding the foregoing, this Agreement
shall not supersede any confidentiality or other non-disclosure agreements that
may be in place between the Company and any Purchaser.

14.10. Severability. If any provision of this Agreement shall be found by any
court of competent jurisdiction to be invalid or unenforceable, the parties
hereby waive such provision to the extent that it is found to be invalid or
unenforceable. Such provision shall, to the maximum extent allowable by law, be
modified by such court so that it becomes enforceable, and, as modified, shall
be enforced as any other provision hereof, all the other provisions hereof
continuing in full force and effect.

*            *             *

 

-45-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the day and year first written above.

 

THE COMPANY

 

Arrowhead Research Corporation

By:       /s/ Kenneth Myszkowski  

Name:  Kenneth Myszkowski

Title:  Chief Financial Officer

[PURCHASER’S SIGNATURE PAGE SEPARATELY ATTACHED]



--------------------------------------------------------------------------------

EXHIBIT A

Plan of Distribution

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. These dispositions may be at fixed prices, at
prevailing market prices at the time of sale, at prices related to the
prevailing market price, at varying prices determined at the time of sale, or at
negotiated prices.

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

  – ordinary brokerage transactions and transactions in which a broker-dealer
solicits purchasers;

 

  – block trades in which a broker-dealer will attempt to sell the shares as
agent, but may position and resell a portion of the block as principal to
facilitate the transaction;

 

  – purchases by a broker-dealer as principal and resale by the broker-dealer
for its account;

 

  – an exchange distribution in accordance with the rules of the applicable
exchange;

 

  – privately negotiated transactions;

 

  – short sales effected after the date the registration statement of which this
Prospectus is a part becomes effective under the Securities Act of 1933, as
amended;

 

  – through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

 

  – where broker-dealers agree with the selling stockholders to sell a specified
number of such shares at a stipulated price per share;

 

  – a combination of any such methods of sale; and

 

  – any other method permitted by applicable law.

 

A-1



--------------------------------------------------------------------------------

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under a supplement to this prospectus filed pursuant to Rule
424 or pursuant to another applicable provision of the Securities Act amending
the list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction) or deliver
to close any short positions therein.

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

The selling stockholders also may resell all or a portion of the shares in open
market or other transactions in reliance upon Rule 144 under the Securities Act
of 1933, provided that they meet the criteria and conform to the requirements of
that rule.

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(a)(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of
Section 2(a)(11) of the Securities Act will be subject to the prospectus
delivery requirements of the Securities Act.

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealers or underwriters, and any applicable
commissions or discounts with respect to a particular offer, will be set forth
in an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

A-2



--------------------------------------------------------------------------------

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, to the extent applicable, we will make copies of this prospectus (as
it may be supplemented or amended from time to time) available to the selling
stockholders for the purpose of satisfying the prospectus delivery requirements
of the Securities Act. The selling stockholders may indemnify any broker-dealer
that participates in transactions involving the sale of the shares against
certain liabilities, including liabilities arising under the Securities Act.

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until the earlier of
(1) such time as all of the shares covered by this prospectus have been disposed
of pursuant to and in accordance with the registration statement or pursuant to
Rule 144 or (2) the date on which all of the shares may be sold without
restriction pursuant to Rule 144 of the Securities Act.

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

Form of Certificate of Designation

ARROWHEAD RESEARCH CORPORATION

CERTIFICATE OF DESIGNATION OF PREFERENCES,

RIGHTS AND LIMITATIONS

OF

SERIES C CONVERTIBLE PREFERRED STOCK

PURSUANT TO SECTION 151 OF THE

DELAWARE GENERAL CORPORATION LAW

The undersigned,                      and                     , do hereby
certify that:

1. They are the President and Secretary, respectively, of Arrowhead Research
Corporation, a Delaware corporation (the “Corporation”).

2. The Corporation is authorized to issue 5,000,000 shares of preferred stock,
8,600 of which are issued and outstanding.

3. The following resolutions were duly adopted by the board of directors of the
Corporation (the “Board of Directors”):

WHEREAS, the certificate of incorporation of the Corporation provides for a
class of its authorized stock known as preferred stock, consisting of 5,000,000
shares, $0.001 par value per share, issuable from time to time in one or more
series;

WHEREAS, the Board of Directors is authorized to fix the dividend rights,
dividend rate, voting rights, conversion rights, rights and terms of redemption
and liquidation preferences of any wholly unissued series of preferred stock and
the number of shares constituting any series and the designation thereof, of any
of them; and

WHEREAS, it is the desire of the Board of Directors, pursuant to its authority
as aforesaid, to fix the rights, preferences, restrictions and other matters
relating to a series of the preferred stock, which shall consist of, except as
otherwise set forth in the Purchase Agreement, up to 46,000 shares of the
preferred stock which the Corporation has the authority to issue, as follows:

NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide
for the issuance of a series of preferred stock for cash or exchange of other
securities, rights or property and does hereby fix and determine the rights,
preferences, restrictions and other matters relating to such series of preferred
stock as follows:

 

B-1



--------------------------------------------------------------------------------

TERMS OF PREFERRED STOCK

Section 1. Definitions. For the purposes hereof, the following terms shall have
the following meanings:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 of the Securities
Act.

“Beneficial Ownership Limitation” shall have the meaning set forth in
Section 6(d).

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

“Buy-In” shall have the meaning set forth in Section 6(c)(iv).

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the Corporation’s common stock, par value $0.001 per share,
and stock of any other class of securities into which such securities may
hereafter be reclassified or changed.

“Common Stock Equivalents” means any securities of the Corporation or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Conversion Amount” means the sum of the Stated Value at issue.

“Conversion Date” shall have the meaning set forth in Section 6(a).

“Conversion Price” shall have the meaning set forth in Section 6(b).

“Conversion Shares” means, collectively, the shares of Common Stock issuable
upon conversion of the shares of Preferred Stock in accordance with the terms
hereof.

“Distribution” shall have the meaning set forth in Section 7(c).

“Effective Date” means the date that the Resale Registration Statement filed by
the Corporation pursuant to the Purchase Agreement first becomes effective under
the Securities Act.

 

B-2



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Fundamental Transaction” shall have the meaning set forth in Section 7(d).

“Holder” shall have the meaning given such term in Section 2.

“Junior Securities” means the Common Stock and all other Common Stock
Equivalents of the Corporation other than those securities which are explicitly
senior or pari passu to the Preferred Stock in dividend rights or liquidation
preference.

“Liquidation” shall have the meaning set forth in Section 5.

“New York Courts” shall have the meaning set forth in Section 8(d).

“Notice of Conversion” shall have the meaning set forth in Section 6(a).

“Original Issue Date” means the date of the first issuance of any shares of the
Preferred Stock regardless of the number of transfers of any particular shares
of Preferred Stock and regardless of the number of certificates which may be
issued to evidence such Preferred Stock.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Preferred Stock” shall have the meaning set forth in Section 2.

“Purchase Agreement” means the Securities Purchase Agreement, dated October 8,
2013, among the Corporation and the original Holders, as amended, modified or
supplemented from time to time in accordance with its terms.

“Reference Property” shall have the meaning set forth in Section 7(d).

“Reference Property Units” shall have the meaning set forth in Section 7(d).

“Resale Registration Statement” means a registration statement that registers
the resale of the Conversion Shares of the Holders, who shall be named as
“selling stockholders” therein and meets the requirements of the Purchase
Agreement.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Share Delivery Date” shall have the meaning set forth in Section 6(c)(i).

“Stated Value” shall have the meaning set forth in Section 2.

 

B-3



--------------------------------------------------------------------------------

“Subsidiary” means any Subsidiary of the Corporation as defined in the Purchase
Agreement and shall, where applicable, also include any direct or indirect
subsidiary of the Corporation formed or acquired after the date of the Purchase
Agreement.

“Successor Entity” shall have the meaning set forth in Section 7(d).

“Trading Day” means a day on which the principal Trading Market is open for
business.

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
MKT, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or the OTC Bulletin Board (or any
successors to any of the foregoing).

“Transaction Documents” means the Purchase Agreement, this Certificate of
Designation and all exhibits and schedules thereto and hereto and any other
documents or agreements executed in connection with the transactions
contemplated hereunder

“Transfer Agent” means Computershare Trust Company, N.A., the current transfer
agent for the Common Stock, and any successor transfer agent of the Corporation.

Section 2. Designation, Amount and Par Value. The series of preferred stock
shall be designated as the Corporation’s Series C Convertible Preferred Stock
(the “Preferred Stock”) and the number of shares so designated shall be 46,000
(which shall not be subject to increase without the written consent of a
majority of the holders of the Preferred Stock (each, a “Holder” and
collectively, the “Holders”)). Each share of Preferred Stock shall have a par
value of $0.001 per share and a stated value equal to $1,000 (the “Stated
Value”).

Section 3. Dividends; Restrictions on Repurchases and Redemptions of Junior
Securities; No Redemption.

a) Dividends. Holders shall be entitled to receive, and the Corporation shall
pay, dividends on shares of Preferred Stock equal (on an
as-if-converted-to-Common-Stock basis, without regard to any limitation in
Section 6(d) on the conversion of the Preferred Stock) to and in the same form,
and in the same manner, as dividends (other than dividends in the form of Common
Stock) actually paid on shares of the Common Stock when, as and if such
dividends (other than dividends in the form of Common Stock) are paid on shares
of the Common Stock. Other than as set forth in the previous sentence, no other
dividends shall be paid on shares of Preferred Stock; and the Corporation shall
pay no dividends (other than dividends in the form of Common Stock) on shares of
the Common Stock unless it simultaneously complies with the previous sentence.

 

B-4



--------------------------------------------------------------------------------

b) Repurchases and Redemptions of Junior Securities. So long as any Preferred
Stock shall remain outstanding, the Corporation shall not redeem, purchase or
otherwise acquire directly or indirectly more than a de minimis amount of any
Junior Securities other than as to repurchases of Common Stock or Common Stock
Equivalents from departing, officers, directors or employees of the Company or
any Subsidiary, and provided that, while any of the Preferred Stock remains
outstanding, such repurchases shall not exceed an aggregate of $100,000 in any
fiscal year.

c) No Redemption. The Preferred Stock shall not be redeemable at the election of
the Corporation.

Section 4. Voting Rights. In addition to the voting rights provided by
applicable law, the Preferred Stock shall have the right to vote on any matter
on which the Common Stock is eligible to vote on an
as-if-converted-to-Common-Stock basis; provided that each Holder shall only have
the right to vote such shares of Preferred Stock as are eligible for conversion
without exceeding the Beneficial Ownership Limitation.

Section 5. Liquidation. Upon any liquidation, dissolution or winding-up of the
Corporation, whether voluntary or involuntary (a “Liquidation”), after the
satisfaction in full of the debts of the Corporation and the payment of any
liquidation preference owed to the holders of shares of capital stock of the
Corporation ranking prior to the Preferred Stock upon liquidation, the Holders
of the Preferred Stock shall participate pari passu with the holders of the
Common Stock (on an as-if-converted-to-Common-Stock basis without regard to any
limitation in Section 6(d) on the conversion of the Preferred Stock) in the net
assets of the Corporation. The Corporation shall mail written notice of any such
Liquidation, not less than 45 days prior to the payment date stated therein, to
each Holder.

Section 6. Conversion.

a) Conversions at Option of Holder. Each share of Preferred Stock shall be
convertible, at any time and from time to time from and after the Original Issue
Date at the option of the Holder thereof, into that number of shares of Common
Stock (subject to the limitations set forth in Section 6(d)) determined by
dividing the Stated Value of such share of Preferred Stock by the Conversion
Price in effect on the Conversion Date for such conversion, subject to
Section 6(c)(vi). Holders shall effect conversions by providing the Corporation
with the form of conversion notice attached hereto as Annex A (a “Notice of
Conversion”). Each Notice of Conversion shall specify the number of shares of
Preferred Stock to be converted, the number of shares of Preferred Stock owned
prior to the conversion at issue, the number of shares of Preferred Stock owned
subsequent to the conversion at issue and the date on which such conversion is
to be effected, which date may not be prior to the date the applicable Holder
delivers (as provided in Section 8(a)) such Notice of Conversion to the
Corporation (such date, the “Conversion Date”). If no Conversion Date is
specified in a Notice of Conversion, the Conversion Date shall be the date that
such Notice of Conversion to the Corporation is deemed delivered hereunder. The
calculations and entries set forth in the Notice of Conversion shall control in
the absence of manifest or mathematical error. No ink-

 

B-5



--------------------------------------------------------------------------------

original Notice of Conversion shall be required, nor shall any medallion
guarantee (or other type of guarantee or notarization) of any Notice of
Conversion form be required. To effect conversions of shares of Preferred Stock,
a Holder shall not be required to surrender the certificate(s) representing the
shares of Preferred Stock to the Corporation unless all of the shares of
Preferred Stock represented thereby are so converted, in which case such Holder
shall deliver the certificate representing such shares of Preferred Stock
promptly following the Conversion Date at issue. Shares of Preferred Stock
converted into Common Stock in accordance with the terms hereof or repurchased
by the Corporation shall be canceled and shall not be reissued.

b) Conversion Price. The conversion price for the Preferred Stock shall
initially equal $5.86, subject to adjustment as provided herein (the “Conversion
Price”).

c) Mechanics of Conversion

i. Delivery of Certificate Upon Conversion. Not later than three (3) Trading
Days after each Conversion Date (the “Share Delivery Date”), the Corporation
shall deliver, or cause to be delivered, to the converting Holder a certificate
or certificates representing the applicable Conversion Shares which, on or after
the earlier of (i) the one-year anniversary of the Original Issue Date or
(ii) the Effective Date, shall be free of restrictive legends and trading
restrictions (other than those which may then be required by the Purchase
Agreement) representing the number of Conversion Shares being acquired upon the
conversion of the Preferred Stock. Subject to clauses (ii) and (iv)(B) below, on
the Conversion Date with respect to any Conversion Shares, the Person to which
such Conversion Shares are to be issued shall be deemed to be the holder of
record of such Conversion Shares; provided, however, that, subject to clauses
(ii) and (iv)(B) below, if such Conversion Date occurs after a record date for
the payment of dividends on the Preferred Stock pursuant to Section 3(a) and
prior to the related dividend payment date, then such Person shall be deemed to
have been the holder of record of such Conversion Shares on such record date
(and, for the avoidance of doubt, will be entitled to receive such dividends in
respect of such Conversion Shares on such dividend payment date). On or after
the earlier of (i) the one-year anniversary of the Original Issue Date or
(ii) the Effective Date, the Corporation shall use its best efforts to deliver
any certificate or certificates required to be delivered by the Corporation
under this Section 6 electronically through the Depository Trust Company or
another established clearing corporation performing similar functions.

ii. Failure to Deliver Certificates. If, in the case of any Notice of
Conversion, such certificate or certificates are not delivered to or as directed
by the applicable Holder by the Share Delivery Date, the Holder shall be
entitled to elect by written notice to the Corporation at any time on or before
its receipt of such certificate or certificates, to rescind such Conversion, in
which event the Corporation shall promptly return to the Holder any original
Preferred Stock certificate delivered to the Corporation.

 

B-6



--------------------------------------------------------------------------------

iii. Obligation Absolute. The Corporation’s obligation to issue and deliver the
Conversion Shares upon conversion of Preferred Stock in accordance with the
terms hereof are absolute and unconditional, irrespective of any action or
inaction by a Holder to enforce the same, any waiver or consent with respect to
any provision hereof, the recovery of any judgment against any Person or any
action to enforce the same, or any setoff, counterclaim, recoupment, limitation
or termination, or any breach or alleged breach by such Holder or any other
Person of any obligation to the Corporation or any violation or alleged
violation of law by such Holder or any other person, and irrespective of any
other circumstance which might otherwise limit such obligation of the
Corporation to such Holder in connection with the issuance of such Conversion
Shares; provided, however, that such delivery shall not operate as a waiver by
the Corporation of any such action that the Corporation may have against such
Holder. In the event a Holder shall elect to convert any or all of the Stated
Value of its Preferred Stock, the Corporation may not refuse conversion based on
any claim that such Holder or anyone associated or affiliated with such Holder
has been engaged in any violation of law or agreement or for any other reason,
unless an injunction from a court, on notice to Holder, restraining and/or
enjoining conversion of all or part of the Preferred Stock of such Holder shall
have been sought and obtained, and the Corporation posts a surety bond for the
benefit of such Holder in the amount of 150% of the Stated Value of Preferred
Stock which is subject to the injunction, which bond shall remain in effect
until the completion of arbitration/litigation of the underlying dispute and the
proceeds of which shall be payable to such Holder to the extent it obtains
judgment. In the absence of such injunction, the Corporation shall issue
Conversion Shares and, if applicable, cash, upon a properly noticed conversion.
Nothing herein shall limit a Holder’s right to pursue all remedies available to
it hereunder, at law or in equity, including, without limitation, a decree of
specific performance and/or injunctive relief. The exercise of any such rights
shall not prohibit a Holder from seeking to enforce damages pursuant to any
other Section hereof or under applicable law.

iv. Compensation for Buy-In on Failure to Timely Deliver Certificates Upon
Conversion. In addition to any other rights available to the Holder, if the
Corporation fails for any reason to deliver to a Holder the applicable
certificate or certificates by the Share Delivery Date pursuant to
Section 6(c)(i), and if on or after such Share Delivery Date such Holder is
required by its brokerage firm to purchase (in an open market transaction or
otherwise), or the Holder’s brokerage firm otherwise purchases, shares of Common
Stock to deliver in satisfaction of a sale by such Holder of the Conversion
Shares which such Holder was entitled to receive upon the conversion relating to
such Share Delivery Date (a “Buy-In”), then the Corporation shall (A) pay in
cash to such Holder (in addition to any other remedies available to or elected
by such Holder) the amount, if any, by which (x) such Holder’s total purchase
price (or, in the case of a purchase by such brokerage firm, the cost charged by
such brokerage firm to such Holder with respect thereto) (including any
brokerage commissions) for the Common Stock so purchased

 

B-7



--------------------------------------------------------------------------------

exceeds (y) the product of (1) the aggregate number of shares of Common Stock
that such Holder was entitled to receive from the conversion at issue and which
was the subject of such sale multiplied by (2) the actual sale price at which
the sell order giving rise to such purchase obligation was executed (including
any brokerage commissions) and (B) at the option of such Holder, either reissue
(if surrendered) the shares of Preferred Stock equal to the number of shares of
Preferred Stock submitted for conversion (in which case, such conversion shall
be deemed rescinded) or deliver to such Holder the number of shares of Common
Stock that would have been issued if the Corporation had timely complied with
its delivery requirements under Section 6(c)(i). For example, if a Holder
purchases shares of Common Stock having a total purchase price of $11,000 to
cover a Buy-In with respect to an attempted conversion of shares of Preferred
Stock with respect to which the actual sale price of the Conversion Shares
(including any brokerage commissions) giving rise to such purchase obligation
was a total of $10,000 under clause (A) of the immediately preceding sentence,
the Corporation shall be required to pay such Holder $1,000. The Holder shall
provide the Corporation written notice indicating the amounts payable to such
Holder in respect of the Buy-In and, upon request of the Corporation, evidence
of the amount of such loss. Nothing herein shall limit a Holder’s right to
pursue any other remedies available to it hereunder, at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Corporation’s failure to timely deliver
certificates representing shares of Common Stock upon conversion of the shares
of Preferred Stock as required pursuant to the terms hereof.

v. Reservation of Shares Issuable Upon Conversion. The Corporation covenants
that it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock for the sole purpose of issuance upon conversion
of the Preferred Stock, as herein provided, free from preemptive rights or any
other actual contingent purchase rights of Persons other than the Holder (and
the other Holders of the Preferred Stock), not less than such aggregate number
of shares of the Common Stock as shall (subject to the terms and conditions set
forth herein) be issuable (taking into account the adjustments and restrictions
of Section 7) upon the conversion of the then-outstanding shares of Preferred
Stock. The Corporation covenants that all shares of Common Stock that shall be
so issuable shall, upon issue, be duly authorized, validly issued, fully paid
and nonassessable and, if the Resale Registration Statement is then effective
under the Securities Act, shall be registered for public resale in accordance
with such Resale Registration Statement (subject to such Holder’s compliance
with its related obligations under the Purchase Agreement).

vi. Fractional Shares. No fractional shares or scrip representing fractional
shares of Common Stock shall be issued upon the conversion of the Preferred
Stock. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such conversion, the Corporation shall at its
election, either pay a cash adjustment in respect of such final fraction in an
amount equal to such fraction multiplied by the Conversion Price in effect on
the relevant Conversion Date or round up to the next whole share.

 

B-8



--------------------------------------------------------------------------------

vii. Transfer Taxes and Expenses. The issuance of certificates for shares of the
Common Stock upon conversion of the Preferred Stock shall be made without charge
to any Holder for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the Holders of such Preferred Stock
and the Corporation shall not be required to issue or deliver such certificates
unless or until the Person or Persons requesting the issuance thereof shall have
paid to the Corporation the amount of such tax or shall have established to the
satisfaction of the Corporation that such tax has been paid. The Company shall
pay all Transfer Agent fees required for same-day processing of any Notice of
Conversion.

d) Beneficial Ownership Limitation. Notwithstanding anything herein to the
contrary, the Corporation shall not effect any conversion of the Preferred
Stock, and a Holder shall not have the right to convert any portion of the
Preferred Stock, in each case to the extent that, after giving effect to such
conversion, such Holder would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of this Section 6(d),
beneficial ownership of a Holder shall be calculated in accordance with
Section 16(a) and (b) of the Exchange Act and the rules and regulations
promulgated thereunder for purposes of determining whether such Holder is
subject to the reporting and liability provisions of Section 16(a) and 16(b) of
the Exchange Act. For purposes of the complying with this Section 6(d), the
Corporation shall be entitled to conclusively rely on the information set forth
in any Holder’s Notice of Conversion, and each Holder delivering a Notice of
Conversion shall be deemed to represent to the Corporation that such Notice of
Conversion does not violate the restrictions set forth in this paragraph, and
the Corporation shall have no obligation to verify or confirm the accuracy of
such representation. Upon the written or oral request of a Holder, the
Corporation shall, within two Trading Days, confirm orally and in writing to
such Holder the number of shares of Common Stock then outstanding. The
“Beneficial Ownership Limitation” shall be 9.99% of the number of shares of the
Common Stock outstanding immediately after giving effect to the issuance of
shares of Common Stock issuable upon conversion of Preferred Stock held by the
applicable Holder. By written notice to the Company, a Purchaser may from time
to time increase or decrease the Beneficial Ownership Limitation applicable
solely to such Purchaser to any other percentage not in excess of 19.99%
specified in such notice; provided that any such increase will not be effective
until the sixty-fifth (65th) day after such notice is delivered to the
Company. The express purpose of this Section 6(d) is to preclude any Holder’s
ownership of any shares of Preferred Stock from causing such Holder to become
subject to the reporting and liability provisions of Section 16(a) and 16(b) of
the Exchange Act, including pursuant to Rule 16a-2 promulgated by the
Commission, and this Section 6(d) shall be interpreted according to such express
purpose. Solely for purposes of this Section 6(d) and for purposes of the
provisos to Section 7(b) and (c) hereof, the term “Holder” shall include all
persons whose beneficial ownership of the Common Stock is aggregated pursuant to
Section 13(d)(3) of the Exchange Act or Rule 13d-5 thereunder.

 

B-9



--------------------------------------------------------------------------------

Section 7. Certain Adjustments; Rights of Holders Upon Certain Dividends,
Distributions or Fundamental Transactions.

a) Stock Dividends and Stock Splits. If the Corporation, at any time while any
Preferred Stock is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions payable in shares of Common Stock on shares of
Common Stock, (ii) subdivides outstanding shares of Common Stock into a larger
number of shares or (iii) combines (including by way of a reverse stock split)
outstanding shares of Common Stock into a smaller number of shares, then the
Conversion Price shall be adjusted to equal an amount equal to such Conversion
Price immediately before such adjustment multiplied by a fraction of which the
numerator shall be the number of shares of Common Stock outstanding immediately
before giving effect to such event, and of which the denominator shall be the
number of shares of Common Stock outstanding immediately after giving effect to
such event. Any adjustment made pursuant to this Section 7(a) shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination, as applicable.

b) Subsequent Rights Offerings. In addition to any adjustments pursuant to
Section 7(a) above, if at any time the Corporation grants, issues or sells any
Common Stock Equivalents or rights to purchase stock, warrants, securities or
other property pro rata to the record holders of any class of shares of Common
Stock (the “Purchase Rights”), then, without duplication of any dividends to be
due on Preferred Stock pursuant to Section 3(a), each Holders will be entitled
to acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if such Holder had held the
number of shares of Common Stock acquirable upon conversion of such Holder’s
Preferred Stock (without regard to any limitations on exercise hereof, including
without limitation, the Beneficial Ownership Limitation) on the date on which a
record is taken for the grant, issuance or sale of such Purchase Rights, or, if
no such record is taken, the date as of which the record holders of shares of
Common Stock are to be determined for the grant, issue or sale of such Purchase
Rights; provided, however, that, to the extent that any Holder’s right to
participate in any such Purchase Right would result in the Holder exceeding the
Beneficial Ownership Limitation, then the Purchase Rights to which such Holder
is entitled pursuant hereto shall be limited to the same extent provided in
Section 6(d) hereof.

c) Pro Rata Distributions. During such time as the Preferred Stock is
outstanding, if the Corporation declares or makes any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash,

 

B-10



--------------------------------------------------------------------------------

stock or other securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction) (a “Distribution”), at any time after the issuance of the
Preferred Stock, then, in each such case, without duplication of any dividends
to be due on Preferred Stock pursuant to Section 3(a), each Holder shall be
entitled to participate in such Distribution to the same extent that such Holder
would have participated therein if such Holder had held the number of shares of
Common Stock acquirable upon complete Conversion of the Preferred Stock (without
regard to any limitations on Conversion hereof, including without limitation,
the Beneficial Ownership Limitation) on the date of which a record is taken for
such Distribution, or, if no such record is taken, the date as of which the
record holders of shares of Common Stock are to be determined for the
participation in such Distribution; provided, however, that, to the extent that
any Holder’s right to participate in any such Distribution would result in the
Holder exceeding the Beneficial Ownership Limitation, then the rights
appurtenant to such securities, property or options to which such Holder is
entitled pursuant hereto shall be limited to the same extent provided in
Section 6(d) hereof.

d) Fundamental Transaction. If, at any time while the Preferred Stock is
outstanding, (i) the Corporation, directly or indirectly, in one or more related
transactions is a party to any merger or consolidation of the Corporation,
(ii) the Corporation, directly or indirectly, effects any sale, lease, license,
assignment, transfer, conveyance or other disposition of all or substantially
all of its assets in one or a series of related transactions, (iii) any, direct
or indirect, purchase offer, tender offer or exchange offer (whether by the
Corporation or another Person) is completed, (iv) the Corporation, directly or
indirectly, in one or more related transactions effects any reclassification,
reorganization or recapitalization of the Common Stock or any compulsory share
exchange, in each case pursuant to which the Common Stock is converted into,
exchanged for or represents solely the right to receive, other securities, cash
or property, or any combination thereof (such other securities, cash or
property, or combination thereof, the “Reference Property,” and the amount and
kind of Reference Property that a holder of one share of Common Stock would be
entitled to receive on account of such transaction, a “Reference Property Unit”)
(each such transaction, a “Fundamental Transaction”), then, notwithstanding
anything to the contrary herein, (I) at the effective time of such Fundamental
Transaction, the Conversion Shares due upon conversion of any Preferred Stock
shall be determined in the same manner as if each reference to any number of
shares of Common Stock in this Certificate of Designation were instead a
reference to the same number of Reference Property Units and (II) if such
Reference Property Unit consists of any security of a Person other than the
Corporation, then such Person (and, as a condition to the Corporation effecting
such Fundamental Transaction, the Corporation shall ensure that such Person)
shall execute such instruments as shall be necessary to give effect to this
Section 7(d). If holders of Common Stock are given any choice as to the
securities, cash or property to be received in such Fundamental Transaction,
then each Holder shall be given the same choice as to the Reference Property
Unit it receives upon any conversion of the Preferred Stock following such
Fundamental Transaction. To the extent necessary to effectuate the foregoing
provisions, any successor to the Corporation or surviving entity in such
Fundamental Transaction shall file a new Certificate of

 

B-11



--------------------------------------------------------------------------------

Designation with the same terms and conditions and issue to the Holders new
preferred stock consistent with the foregoing provisions and evidencing the
Holders’ right to convert such preferred stock into Reference Property Units.
The Corporation shall cause any successor entity in a Fundamental Transaction in
which the Corporation is not the survivor (the “Successor Entity”) to assume in
writing all of the obligations of the Corporation under this Certificate of
Designation and the other Transaction Documents in accordance with the
provisions of this Section 7(d) pursuant to written agreements in form and
substance reasonably satisfactory to the Holders and approved by the Holders
(without unreasonable delay) prior to such Fundamental Transaction and shall, at
the option of the Holders, deliver to the Holder in exchange for the Preferred
Stock a security of the Successor Entity evidenced by a written instrument
substantially similar in form and substance to the Preferred Stock which is
convertible in accordance with this Section 7(d), and which is reasonably
satisfactory in form and substance to the Holders. Upon the occurrence of any
such Fundamental Transaction, the Successor Entity shall succeed to, and, except
in the case of a lease, be substituted for (so that from and after the date of
such Fundamental Transaction, the provisions of this Certificate of Designation
and the other Transaction Documents referring to the “Corporation” shall refer
instead to the Successor Entity), and may exercise every right and power of the
Corporation and shall assume all of the obligations of the Corporation under
this Certificate of Designation and the other Transaction Documents with the
same effect as if such Successor Entity had been named as the Corporation
herein.

e) Calculations. All calculations under this Section 7 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 7, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding any treasury shares of the Corporation) issued and
outstanding.

f) Notice to the Holders.

i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of this Section 7, the Corporation shall promptly
deliver to each Holder a notice setting forth the Conversion Price after such
adjustment and setting forth a brief statement of the facts requiring such
adjustment.

ii. Notice to Allow Conversion by Holder. If (A) the Corporation shall declare a
dividend (or any other distribution in whatever form) on the Common Stock,
(B) the Corporation shall declare a special nonrecurring cash dividend on or a
redemption of the Common Stock, (C) the Corporation shall authorize the granting
to all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights, (D) the
approval of any stockholders of the Corporation shall be required in connection
with any reclassification of the Common Stock, any consolidation or merger to
which the Corporation is a party, any sale or transfer of all or substantially
all of the assets of the Corporation, or any compulsory share exchange whereby
the Common Stock is converted into other securities, cash or

 

B-12



--------------------------------------------------------------------------------

property or (E) the Corporation shall authorize the voluntary or involuntary
dissolution, liquidation or winding up of the affairs of the Corporation, then,
in each case, the Corporation shall cause to be filed at each office or agency
maintained for the purpose of conversion of the Preferred Stock, and shall cause
to be delivered to each Holder at its last address as it shall appear upon the
stock books of the Corporation, at least twenty (20) calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating
(x) the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Common Stock of record to be entitled to
such dividend, distributions, redemption, rights or warrants are to be
determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer, share exchange, dissolution, liquidation or winding up
is expected to become effective or close, and the date as of which it is
expected that holders of the Common Stock of record shall be entitled to
exchange their shares of the Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer,
share exchange, dissolution, liquidation or winding up, provided that the
failure to deliver such notice or any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice. To the extent that any notice provided hereunder constitutes, or
contains, material non-public information regarding the Corporation or any of
the Subsidiaries, the Corporation shall simultaneously file such notice with the
Commission pursuant to a Current Report on Form 8-K. For the avoidance of doubt,
notwithstanding such notice or corporate event, each Holder shall remain
entitled to convert the Conversion Amount of its Preferred Stock (or any part
hereof) as provided herein.

Section 8. Miscellaneous.

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile or other
electronic delivery, or sent by a nationally recognized overnight courier
service, addressed to the Corporation, at the address set forth above Attention:
Corporate Secretary, facsimile number (626) 304-3401, or such other facsimile
number or address as the Corporation may specify for such purposes by notice to
the Holders delivered in accordance with this Section 8(a). Any and all notices
or other communications or deliveries to be provided by the Corporation
hereunder shall be in writing and delivered personally, by facsimile or other
electronic delivery, or sent by a nationally recognized overnight courier
service addressed to each Holder at the facsimile number or address of such
Holder appearing on the books of the Corporation, or if no such facsimile number
or address appears on the books of the Corporation, at the principal place of
business of such Holder, as set forth in the Purchase Agreement. Any notice or
other communication or deliveries hereunder shall be deemed given and effective
on the earliest of (i) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number set forth in this Section
prior to 5:30 p.m. (New York City time) on any date, (ii) the next Trading

 

B-13



--------------------------------------------------------------------------------

Day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number set forth in this Section on a day that is
not a Trading Day or later than 5:30 p.m. (New York City time) on any Trading
Day, (iii) the second Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (iv) upon actual receipt by
the party to whom such notice is required to be given.

b) Absolute Obligation. Except as expressly provided herein, no provision of
this Certificate of Designation shall alter or impair the obligation of the
Corporation, which is absolute and unconditional, to pay liquidated damages,
accrued dividends and accrued interest, as applicable, on the shares of
Preferred Stock at the time, place, and rate, and in the coin or currency,
herein or in the Purchase Agreement prescribed.

c) Lost or Mutilated Preferred Stock Certificate. If a Holder’s Preferred Stock
certificate shall be mutilated, lost, stolen or destroyed, the Corporation shall
execute and deliver, in exchange and substitution for and upon cancellation of a
mutilated certificate, or in lieu of or in substitution for a lost, stolen or
destroyed certificate, a new certificate for the shares of Preferred Stock so
mutilated, lost, stolen or destroyed, but only upon receipt of evidence of such
loss, theft or destruction of such certificate, and of the ownership thereof,
reasonably satisfactory to the Corporation.

d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Certificate of Designation shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Delaware, without regard to the principles of conflict of laws
thereof. Each party agrees that all legal proceedings concerning the
interpretation, enforcement and defense of the transactions contemplated by any
of the Transaction Documents (whether brought against a party hereto or its
respective Affiliates, directors, officers, shareholders, employees or agents)
shall be commenced in the state and federal courts sitting in the City of New
York, Borough of Manhattan (the “New York Courts”). Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such New York Courts,
or such New York Courts are improper or inconvenient venue for such proceeding.
Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Certificate of Designation and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Certificate of
Designation or the transactions

 

B-14



--------------------------------------------------------------------------------

contemplated hereby. If any party shall commence an action or proceeding to
enforce any provisions of this Certificate of Designation, then the prevailing
party in such action or proceeding shall be reimbursed by the other party for
its attorneys’ fees and other costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding.

e) Waiver. Any waiver by the Corporation or a Holder of a breach of any
provision of this Certificate of Designation shall not operate as or be
construed to be a waiver of any other breach of such provision or of any breach
of any other provision of this Certificate of Designation or a waiver by any
other Holders. The failure of the Corporation or a Holder to insist upon strict
adherence to any term of this Certificate of Designation on one or more
occasions shall not be considered a waiver or deprive that party (or any other
Holder) of the right thereafter to insist upon strict adherence to that term or
any other term of this Certificate of Designation on any other occasion. Any
waiver by the Corporation or a Holder must be in writing.

f) Severability. If any provision of this Certificate of Designation is invalid,
illegal or unenforceable, the balance of this Certificate of Designation shall
remain in effect, and if any provision is inapplicable to any Person or
circumstance, it shall nevertheless remain applicable to all other Persons and
circumstances. If it shall be found that any interest or other amount deemed
interest due hereunder violates the applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law.

g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

h) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Certificate of Designation and shall not be deemed to
limit or affect any of the provisions hereof.

i) Status of Converted or Reacquired Preferred Stock. Shares of Preferred Stock
may only be issued pursuant to the Purchase Agreement. If any shares of
Preferred Stock shall be converted or reacquired by the Corporation, such shares
shall resume the status of authorized but unissued shares of preferred stock and
shall no longer be designated as Series C Convertible Preferred Stock.

*********************

 

B-15



--------------------------------------------------------------------------------

RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file this Certificate of Designation
of Preferences, Rights and Limitations in accordance with the foregoing
resolution and the provisions of Delaware law.

IN WITNESS WHEREOF, the undersigned have executed this Certificate this ___ day
of October _____ 2013.

 

 

 

     

 

Name:

Title:

   

Name:

Title:



--------------------------------------------------------------------------------

ANNEX A

NOTICE OF CONVERSION

(TO BE EXECUTED BY THE REGISTERED HOLDER IN ORDER TO CONVERT SHARES OF PREFERRED
STOCK)

The undersigned hereby elects to convert the number of shares of Series C
Convertible Preferred Stock indicated below into shares of common stock, par
value $0.001 per share (the “Common Stock”), of Arrowhead Research Corporation,
a Delaware corporation (the “Corporation”), according to the conditions hereof,
as of the date written below. If shares of Common Stock are to be issued in the
name of a Person other than the undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as may be required by the Corporation in accordance
with the Certificate of Designations. No fee will be charged to the Holders for
any conversion, except for any such transfer taxes.

Conversion calculations:

 

Date to Effect Conversion:                                                      
 

Number of shares of Preferred Stock owned prior to Conversion:                  
                                     

Number of shares of Preferred Stock to be Converted:                            
               

Stated Value of shares of Preferred Stock to be Converted:                      
                                 

Number of shares of Common Stock to be Issued:                                  
                 

Applicable Conversion Price:                                                    
   

Number of shares of Preferred Stock owned subsequent to Conversion:            
                       

Address for Delivery: ________________

or

DWAC Instructions:

Broker no: _________

Account no: ___________

                 

 

             

[HOLDER]

 

By:________________________________________

      Name:

      Title: